Exhibit 10.2

EXECUTION VERSION

 

 

 

TMM HOLDINGS II LIMITED PARTNERSHIP

A Cayman Islands Exempted Limited Partnership

 

 

Amended and Restated

Agreement of Exempted Limited Partnership

 

 

Dated April 9, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

  

DEFINITIONS

   1

2.

  

FORMATION AND PURPOSE

   7    2.1   

Formation

   7    2.2   

Name

   7    2.3   

Term

   7    2.4   

Registered Office and Agent

   8    2.5   

Purpose and Powers

   8    2.6   

Limited Liability

   8    2.7   

Agreement

   9

3.

  

PARTNERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

   9    3.1   

Partners

   9    3.2   

Limited Partner Interests and Units

   9    3.3   

Unvested Common Units

   9    3.4   

Specific Limitations

   10    3.5   

Additional Partners and Units

   10    3.6   

Capital Contributions

   12    3.7   

Certification

   13    3.8   

Disposition Events

   13    3.9   

Tender Offers and Other Events with Respect to TMHC

   14    3.10   

Record Date

   14

4.

  

CAPITAL ACCOUNTS

   15    4.1   

Capital Accounts

   15    4.2   

Revaluations of Assets and Capital Account Adjustments

   15    4.3   

Additional Capital Account Provisions

   15

5.

  

DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS

   16    5.1   

Distributions

   16    5.2   

No Violation

   18    5.3   

Withholding; Tax Indemnity

   18

 

- i -



--------------------------------------------------------------------------------

   5.4   

Property Distributions and Installment Sales

   18    5.5   

Net Profit or Net Loss

   18    5.6   

Regulatory Allocations

   20    5.7   

Tax Allocations

   20    5.8   

Changes in Partners’ Interests

   21    5.9   

Allocation for Canadian Tax Purposes

   21    5.10   

No Duty to Account

   21

6.

  

STATUS, RIGHTS AND POWERS OF LIMITED PARTNERS

   21    6.1   

Return of Distributions of Capital

   21    6.2   

No Management or Control

   22

7.

  

MANAGEMENT OF THE PARTNERSHIP

   22    7.1   

General Partner

   22    7.2   

Authority of the General Partner Exclusive

   23    7.3   

Execution of Papers

   24    7.4   

Noncontravention

   24

8.

  

DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS

   24    8.1   

Officers, Agents

   24

9.

  

BOOKS, RECORDS, ACCOUNTING AND REPORTS

   24    9.1   

Books and Records

   24    9.2   

Tax Information

   24    9.3   

Continuation

   25    9.4   

Non-Disclosure

   25

10.

  

TAX MATTERS PARTNER

   26    10.1   

Classification as a Partnership and Other Tax Matters

   26    10.2   

Tax Matters Partner

   26    10.3   

Indemnity of Tax Matters Partner

   27    10.4   

Tax Returns

   27

11.

  

TRANSFER OF INTERESTS

   27    11.1   

Restricted Transfer

   27    11.2   

Transfer Requirements

   28

 

- ii -



--------------------------------------------------------------------------------

   11.3   

Consent

   28    11.4   

Withdrawal of Partner

   28    11.5   

Amendment of Exhibit 3.1

   29    11.6   

FIRPTA Certificates and Withholding

   29

12.

  

WINDING UP AND DISSOLUTION OF THE PARTNERSHIP

   29    12.1   

Termination of Limited Partnership

   29    12.2   

Events of Liquidation

   29    12.3   

Liquidation

   30    12.4   

No Further Claim

   30

13.

  

INDEMNIFICATION

   30    13.1   

Indemnification Rights

   30    13.2   

Exculpation

   32    13.3   

Persons Entitled to Indemnity

   32    13.4   

Procedure Agreements

   33    13.5   

Business Opportunities

   33    13.6   

Reliance, etc.

   33

14.

  

REPRESENTATIONS AND COVENANTS BY THE PARTNERS

   34    14.1   

Investment Intent

   34    14.2   

Securities Regulation

   34    14.3   

Knowledge and Experience

   34    14.4   

Binding Agreement

   34    14.5   

Tax Position

   34    14.6   

Information

   35    14.7   

Tax and Other Advice

   35    14.8   

Publicly Traded Partnership Matters

   35    14.9   

Tax Information

   35    14.10   

Licenses and Permits

   36    14.11   

Canadian Securities Laws

   36

15.

  

PARTNERSHIP REPRESENTATIONS

   36    15.1   

Duly Formed

   36    15.2   

Valid Issue

   37

 

- iii -



--------------------------------------------------------------------------------

16.

  

AMENDMENTS TO AGREEMENT

   37    16.1   

Amendments

   37    16.2   

Binding Effect

   37

17.

  

GENERAL

   37    17.1   

Successors; Governing Law

   37    17.2   

Notices, Etc.

   37    17.3   

Severability

   40    17.4   

Construction

   40    17.5   

Table of Contents, Headings

   40    17.6   

Rights Limited

   40    17.7   

Entire Agreement

   41    17.8   

No Third Party Rights

   41    17.9   

Effect of Waiver or Consent

   41    17.10   

Counterparts and Facsimile

   41    17.11   

Jurisdiction and Venue; Waiver of Jury Trial

   42    17.12   

Offset

   42    17.13   

Adjustment of Numbers

   42    17.14   

Business Days

   42    17.15   

Survival

   43    17.16   

Wills

   43    17.17   

Spousal Consent

   43    17.18   

Designees

   43    17.19   

Gender

   43

 

- iv -



--------------------------------------------------------------------------------

TMM HOLDINGS II LIMITED PARTNERSHIP

AMENDED AND RESTATED

AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP

This Amended and Restated Agreement of Exempted Limited Partnership (as amended
from time to time, this “Agreement”) of TMM Holdings II Limited Partnership, a
Cayman Islands exempted limited partnership (the “Partnership”), dated April 9,
2013 is made by and among TMM Holdings II GP, ULC, an unlimited liability
company organized under the laws of British Columbia, as the general partner,
TPG TMM Holdings II LP, ULC as the initial limited partner (the “Initial Limited
Partner”) and each of the Persons executing this Agreement as a limited partner.

RECITALS

WHEREAS, the General Partner formed the Partnership pursuant to an Agreement of
Exempted Limited Partnership dated April 3, 2013 by and between the General
Partner and the Initial Limited Partner (the “Original Agreement”) upon its
registration pursuant to Section 9 of the Exempted Limited Partnership Law (2012
Revision) of the Cayman Islands (such law as amended from time to time, or any
successor law, the “ELP Law”).

WHEREAS, the Partners now desire to enter into this Agreement to amend and
restate in its entirety the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants expressed herein, the
parties hereby agree as follows:

AGREEMENT

 

1. DEFINITIONS.

For purposes of this Agreement (a) certain capitalized terms have specifically
defined meanings set forth below, (b) references to “Articles,” “Exhibits,”
“Recitals” and “Sections” are to Articles, Exhibits, Recitals and Sections of
this Agreement unless explicitly indicated otherwise, (c) references to statutes
include all rules and regulations thereunder, and all amendments and successors
thereto from time to time and (d) the word “including” shall be construed as
“including without limitation.”

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person, (b) any Person who is a
general partner, partner, managing director, manager, officer, director or
principal of the specified Person or (c) in the event that the specified Person
is a natural Person, a Member of the Immediate Family of such Person. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise; provided that TMHC, the General Partner, the Partnership
and each Subsidiary of the Partnership or TMHC shall be deemed not to be an
Affiliate of TPG Cayman or Oaktree Cayman.



--------------------------------------------------------------------------------

“Affiliate Indemnitors” is defined in Section 13.1(b).

“Agreement” is defined in the preamble.

“Asset Value” of any property of the Partnership means its adjusted basis for
U.S. federal income tax purposes unless:

 

  (a) the property was accepted by the Partnership as a contribution to capital
at a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross Fair Value of the property agreed
to by the Partnership and the contributing Limited Partner; or

 

  (b) the property of the Partnership is revalued in accordance with
Section 4.2, in which event the Asset Value for such property shall equal the
Fair Value established pursuant to such revaluation.

As of any date, references to the “then prevailing Asset Value” of any property
shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Net Profit or Net Loss in fiscal periods (or portions thereof)
subsequent to such prior determination date.

“Assignee” means any Person who acquires in any manner whatsoever any Units or
other interest in the Partnership from an Assignor in accordance with Article
11.

“Assignor” is defined in Section 11.1(b).

“Assumed Tax Rate” is defined in Section 5.1(a).

“Capital Account” is defined in Section 4.1.

“Capital Contribution” means, with respect to any Limited Partner, the sum of
(a) the amount of money plus (b) the Fair Value of any other property (net of
liabilities assumed or to which the property is subject) at the time of
contribution, in each case contributed to the Partnership with respect to the
Interest held by such Limited Partner pursuant to this Agreement.

“Class” means, when used with reference to a Unit, the class of Units of which
such Unit is a part.

“Class A Common Stock” means the Class A common stock, par value $0.00001 per
share, of TMHC.

“Class B Common Stock” means the Class B common stock, par value $0.00001 per
share, of TMHC.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Common Unit Holder” means a Person in regard to such Person’s particular
Interest in Common Units.

 

- 2 -



--------------------------------------------------------------------------------

“Common Units” is defined in Section 3.2.

“Confidential Information” is defined in Section 9.3.

“Covered Person” is defined in Section 13.1(c).

“Disposition Event” means any merger, consolidation or other business
combination of TMHC, whether effectuated through one transaction or series of
related transactions (including a tender offer followed by a merger in which
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer), unless, following such transaction, all or substantially all
of the holders of the voting power of all outstanding classes of TMHC Common
Stock and series of preferred stock of TMHC that are generally entitled to vote
in the election of directors prior to such transaction or series of transactions
continue to hold a majority of the voting power of the surviving entity (or its
parent) resulting from such transaction or series of transactions in
substantially the same proportions as immediately prior to such transaction or
series of transactions.

“Distribution” means cash or property (valued at its Fair Value and net of
liabilities assumed or to which the property is subject, in each case at the
time of distribution) distributed by the Partnership to a Limited Partner in
respect of the Limited Partner’s Interest whether by liquidating distribution,
dividend or otherwise; provided, that a Distribution does not include any
redemption or repurchase by the Partnership of any Common Units or Interests and
does not include any recapitalization or exchange or distribution of securities
of the Partnership, any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units.

“ELP Law” is defined in the recitals.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“Exchange Agreement” means the Exchange Agreement dated as of the date hereof,
by and among TMHC, the Partnership and the holders of New TMM Units (as defined
therein) and shares of Class B Common Stock from time to time party thereto, as
amended or restated from time to time.

“Fair Value” means:

 

  (a) as applied to any asset constituting cash or cash equivalents, the amount
of such cash or cash equivalents,

 

- 3 -



--------------------------------------------------------------------------------

  (b) as applied to any asset constituting publicly traded securities that may
be immediately sold in the public markets without any restrictions or
limitations, the average, over a period of twenty-one (21) days consisting of
the date of valuation and the twenty (20) consecutive business days prior to
that date, of the average of the closing prices of the sales of such securities
on the primary securities exchange on which such securities may at that time be
listed, or, if there have been no sales on such exchange on any day, the average
of the highest bid and lowest asked prices on such exchange at the end of such
day, or, if on any day such securities are not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 p.m.,
New York time, or, if on any day such securities are not quoted in the NASDAQ
System, the average of the highest bid and lowest asked prices on such day in
the domestic over the counter market as reported by the National Quotation
Bureau Incorporated, or any similar successor organization,

 

  (c) as applied to any assets other than cash, cash equivalents, or publicly
traded securities that may be immediately sold in the public markets without any
restrictions or limitations, the fair value of such assets, as determined by the
General Partner, which shall take into account any factors that it deems
relevant, and

 

  (d) as applied to any Common Unit after the closing of the IPO, the average,
over a period of twenty-one (21) days consisting of the date of valuation and
the twenty (20) consecutive business days prior to that date, of the average of
the closing prices of the sales of shares of Class A Common Stock on the New
York Stock Exchange.

“Fiscal Year” means the fiscal year of the Partnership, which, subject to
Section 9.1, shall be the calendar year, or such other fiscal year as determined
by the General Partner.

“General Partner” means the Person named in the parties clause above as the
general partner and/or any other Person admitted to the Partnership as a general
partner, from time to time, in accordance with this Agreement, in each case only
for so long as such Person is a general partner of the Partnership in accordance
with this Agreement.

“Indemnified Persons” is defined in Section 13.1.

“Initial Limited Partner” is defined in the preamble.

“Interest” means, with respect to any Person as of any time, such Person’s
partnership interest in the Partnership, which includes the number of Units such
Limited Partner holds and such Person’s Capital Account balance.

“IPO” means the initial public offering of shares of Class A Common Stock of
TMHC.

“Legislation” is defined in Section 14.9.

 

- 4 -



--------------------------------------------------------------------------------

“Liabilities” means all liabilities of the Partnership which, in accordance with
generally accepted accounting principles in the United States, should be carried
as liabilities on the balance sheet of the Partnership.

“Limited Partner” means each Person that executes this Agreement as a limited
partner as of the date hereof and/or any other Person admitted to the
Partnership as a limited partner, from time to time, in accordance with this
Agreement, in each case only for so long as such Person is a limited partner of
the Partnership in accordance with this Agreement.

“Management Limited Partner” means any Limited Partner listed under “Management
Limited Partners” on the signature pages hereto and any Management Permitted
Transferees of such Limited Partner to whom Vested Common Units are Transferred
in accordance with the terms of this Agreement.

“Management Permitted Transferee” means, with respect to any Management Limited
Partner, any of (a) a Member of the Immediate Family of such Management Limited
Partner; (b) a trust established by or for the benefit of such Management
Limited Partner of which only such Management Limited Partner and Members of his
or her Immediate Family are beneficiaries; and (c) upon an individual Management
Limited Partner’s death, an executor, administrator or beneficiary of the estate
of the deceased Management Limited Partner.

“Management Rollover Agreement” means, with respect to each Management Limited
Partner, the Common Unit Rollover Agreement by and among such Management Limited
Partner, the Partnership and TMM, as amended or restated from time to time.

“Member of the Immediate Family” means, with respect to any natural person,
(a) each parent, spouse (but not including a former spouse or a spouse from whom
such Partner is legally separated) or child (including those adopted) of such
individual and (b) each trustee, solely in his or her capacity as trustee and so
long as such trustee is reasonably satisfactory to the General Partner, for a
trust naming only one or more of the Persons listed in sub-clause (a) as
beneficiaries.

“MI Plan” means the New TMM Cayman 2013 Management Incentive Plan, as amended or
restated from time to time.

“Monarch” means Monarch Communities Inc., a British Columbia corporation.

“Net Profit” and “Net Loss” are defined in Section 5.5.

“Oaktree Cayman” means OCM TMM Holdings II, L.P., a Cayman Islands exempted
limited partnership.

“Partners” means the General Partner and/or the Limited Partners, as the context
requires.

“Person” means an individual, a partnership, a joint venture, an association, a
corporation, a trust, an estate, a limited liability company, a limited
liability partnership, an unincorporated entity of any kind, a governmental
entity or any other legal entity.

 

- 5 -



--------------------------------------------------------------------------------

“Regulations” means the regulations, including temporary regulations,
promulgated under the Code.

“Regulatory Allocations” is defined in Section 5.6.

“Representative” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

“Securities Act” means the U.S. Securities Act of 1933 and applicable rules and
regulations thereunder.

“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission and any successor governmental agency or regulatory body.

“Stockholders Agreement” means the Stockholders Agreement by and among TMHC and
the stockholders party thereto, dated as of April 9, 2013.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Partnership.

“Tax Distribution” is defined in Section 5.1(a).

“Tax Matters Partner” is defined in Section 10.2.

“TMHC” means Taylor Morrison Home Corporation, a Delaware corporation.

“TMHC Common Stock” means all classes and series of common stock of TMHC,
including the Class A Common Stock and Class B Common Stock.

“TMHC Offer” is defined in Section 3.8.

“TMHI” means Taylor Morrison Holdings, Inc., a Delaware corporation.

 

- 6 -



--------------------------------------------------------------------------------

“TMM” means TMM Holdings Limited Partnership, a British Columbia limited
partnership.

“TPG Cayman” means TPG TMM Holdings II, L.P., a Cayman Islands exempted limited
partnership.

“Transfer” means, with respect to any Units, any interest therein, or any other
securities or equity interests, a direct transfer, sale, exchange, assignment,
pledge, hypothecation or other direct encumbrance or other direct transfer or
disposition thereof, including the direct grant of an option or other right,
whether voluntarily, involuntarily, or by operation of law; and “Transferred,”
“Transferee” and “Transferor” shall each have a correlative meaning. For the
avoidance of doubt, any indirect transfer, sale, exchange, assignment, pledge,
hypothecation or other indirect encumbrance or other indirect transfer or
disposition shall not fall within the definition of “Transfer”.

“Units” means the Common Units and any other class of units of interest in the
Partnership that are a measure of a Limited Partner’s share of Net Profit and
Net Loss in the Partnership as provided in Article 5,

“Unvested Common Unit” means, on any date of determination, any Common Unit held
by a Management Limited Partner that is not a Vested Common Unit.

“USRPI Information” is defined in Section 9.2.

“Vested Common Unit” means, on any date of determination, any Common Unit held
by a Management Limited Partner that is “vested” in accordance with such
Management Limited Partner’s (or its direct or indirect transferor’s) applicable
Management Rollover Agreement.

“Withdrawing Partner” is defined in Section 5.9.

 

2. FORMATION AND PURPOSE.

2.1 Formation. The Partnership was formed pursuant to the Original Agreement
upon its registration as an exempted limited partnership under the ELP Law on
April 3, 2013. The rights and liabilities of the Partners shall be determined
pursuant to the ELP Law and this Agreement. To the extent that the rights or
obligations of any Partner are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the ELP Law, control.

2.2 Name. The name of the Partnership is TMM Holdings II Limited Partnership.
The business of the Partnership may be conducted under that name or any other
name that the General Partner deems appropriate or advisable in accordance with
the ELP Law. The General Partner shall make the filing required by Section 10 of
the ELP Law upon any such change of name.

2.3 Term. The term of the Partnership commenced on April 3, 2013 upon the
Partnership’s registration as an exempted limited partnership under the ELP Law,
and shall continue until the Partnership is wound up and dissolved in accordance
with this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

2.4 Registered Office and Agent. The Partnership’s registered agent for service
of process on the Partnership and the address of the Partnership’s registered
office in the Cayman Islands shall be c/o Maples Corporate Services Limited, PO
Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands, or such other
agent or office in the Cayman Islands as the General Partner may from time to
time designate.

2.5 Purpose and Powers. Subject to the limitations contained elsewhere in this
Agreement, the Partnership is formed for the object and purpose of, and the
nature of the business to be conducted and promoted by the Partnership is,
engaging in any lawful act or activity for which limited partnerships may be
formed under the ELP Law and engaging in any and all activities necessary,
advisable, convenient or incidental thereto. The Partnership shall have all
powers permitted under applicable laws to do any and all things deemed by the
General Partner to be necessary or desirable in furtherance of the purposes of
the Partnership. Notwithstanding the foregoing, the Partnership shall not
undertake business with the public in the Cayman Islands other than so far as
may be necessary for the carrying on of the business of the Partnership exterior
to the Cayman Islands.

2.6 Limited Liability.

(a) Except as otherwise required by the ELP Law and this Agreement, the debts,
obligations and liabilities of the Partnership, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Partnership, and no Limited Partner shall be obligated personally for any such
debt, obligation or liability of the Partnership solely by reason of being a
Limited Partner. All Persons dealing with the Partnership shall look solely to
the General Partner and the assets of the Partnership for the payment of the
debts, obligations or liabilities of the Partnership.

(b) To the fullest extent permitted by law, the General Partner shall not be
liable to the Partnership or any other Partner for any act or omission taken or
suffered by the General Partner in good faith and in the belief that such act or
omission is in the best interests of the Partnership; provided that such act or
omission does not constitute actual fraud, gross negligence or willful
misconduct by the General Partner. To the fullest extent permitted by law, the
General Partner shall not be liable to the Partnership or any other Partner for
any action taken by any other Partner, nor shall the General Partner be liable
to the Partnership or any other Partner for any action of any employee or agent
of the Partnership.

(c) To the fullest extent permitted by law, and notwithstanding any other
provision of this Agreement or in any agreement contemplated herein or
applicable provisions of law or equity or otherwise, whenever in this Agreement
the General Partner is permitted or required to make a decision (i) in its
“discretion” or “sole discretion” or under a grant of similar authority or
latitude, the General Partner shall be entitled to consider only such interests
and factors as it desires, including its own and any of its Affiliates’
interests, and shall have no duty or obligation to give any consideration to any
interests of or factors affecting the Partnership or any other person, or
(ii) in its “good faith” or under another express standard, the General Partner
shall act under such express standard and shall not be subject to any other or
different standard.

 

- 8 -



--------------------------------------------------------------------------------

2.7 Agreement. The General Partner hereby admits each of the Limited Partners
who made the Initial New TMM Contribution and the Second Initial New TMM
Contribution (as such terms are defined in the Reorganization Agreement dated as
of April 9, 2013) and who is a party to this Agreement as a Limited Partner
prior to the end of the first Fiscal Year of the Partnership established
pursuant to Section 9.1 for Canadian tax purposes, and effective thereafter
hereby admits each of the other Limited Partners who is a party to this
Agreement as Limited Partners and the General Partner, the Initial Limited
Partner and the Limited Partners hereby amend and restate the Original Agreement
in its entirety on the terms of this Agreement. The Initial Limited Partner
hereby withdraws as a limited partner of the Partnership immediately following
the admission of the Limited Partners pursuant to this Section 2.7 and hereby
and thereafter shall have no further rights, liabilities or obligations under or
in respect of this Agreement.

 

3. PARTNERSHIP, CAPITAL CONTRIBUTIONS AND UNITS.

3.1 Partners. The Limited Partners of the Partnership shall be listed on Exhibit
3.1, as from time to time amended and supplemented in accordance with this
Agreement. The Partnership shall maintain a current list of Limited Partners,
the total amount of Capital Contributions made by each such Limited Partner, the
number and Class of Units held by such Limited Partner and each Limited
Partner’s Capital Account balance. The Partnership will also maintain a current
list of the number of each Management Limited Partner’s Unvested Common Units
and Vested Common Units.

3.2 Limited Partner Interests and Units. The Interests of the Limited Partners
of the Partnership shall be divided into Units. The “Common Units” shall
initially be the only Class of Units. Each “Common Unit” shall represent an
Interest in the Partnership, shall be designated as a Common Unit of the
Partnership and shall be entitled to the Distributions provided for in Article 5
except as provided in Section 3.3 with respect to the Unvested Common Units. No
fractional Units shall be issued. In lieu of any fractional Units, a Limited
Partner otherwise entitled to a fractional interest in a Unit, shall receive the
nearest whole number of Units (with fractions equal to exactly 0.5 being rounded
up).

3.3 Unvested Common Units. Unvested Common Units shall be subject to the terms
of the MI Plan and applicable Management Rollover Agreements, and the General
Partner shall have sole and absolute discretion to interpret and administer the
MI Plan and Management Rollover Agreements and to adopt such amendments thereto
or otherwise determine the terms and conditions of such Unvested Common Units in
accordance with this Agreement and the applicable Management Rollover
Agreements. Except as set forth in Article 5, distributions shall not be made in
respect of Unvested Common Units. Unvested Common Units that fail to vest and
are forfeited by the applicable Management Limited Partner shall be cancelled by
the Partnership (along with the Interest that such Unvested Common Units
represent and the corresponding shares of Class B Common Stock) and shall no
longer be entitled to any Distributions. The Partnership shall treat a
Management Limited Partner holding an Unvested Common Unit as the owner of such
Unit, and the Partnership shall file its IRS Form 1065, and the Partnership
shall issue appropriate Schedule K-1s, if any, to such Management Limited
Partner, allocating to such Management Limited Partner its distributive share of
all items of income, gain, loss, deduction and credit associated with such
Unvested Common Unit as if it

 

- 9 -



--------------------------------------------------------------------------------

were fully vested. Each Management Limited Partner agrees to take into account
such distributive share in computing its U.S. federal income tax liability for
the entire period during which it holds any Unvested Common Unit. The
Partnership and each Limited Partner agree not to claim a deduction (as wages,
compensation or otherwise) for U.S. federal, state and local income tax purposes
the fair market value of any Unvested Common Unit issued to a Management Limited
Partner, whether at the time of grant of the Unit or at the time the Unit
becomes a Vested Common Unit. Each recipient of an Unvested Common Unit (whether
issued on or after the date hereof) agrees to timely and properly file an
election under Section 83(b) of the Code with respect to each Unvested Common
Unit and provide the General Partner with a copy of such election.

3.4 Specific Limitations. Without the consent of the General Partner, TPG Cayman
and Oaktree Cayman, in each case solely to the extent such Person, directly or
indirectly (through a direct or indirect ownership interest in any Limited
Partner other than through ownership of TMHC Common Stock), then has an
ownership interest in Units or Interests in the Partnership, no Limited Partner
shall have the right or power to: (a) withdraw or reduce its Capital
Contribution except as provided by the ELP Law or in this Agreement, (b) make
voluntary Capital Contributions or contribute any property to the Partnership
other than cash, (c) bring an action for partition against the Partnership or
any Partnership assets, (d) except as provided by the ELP Law, cause the winding
up and dissolution of the Partnership, or (e) require that property other than
cash be distributed upon any Distribution.

3.5 Additional Partners and Units.

(a) The General Partner may issue Units or Interests in the Partnership
(including other Classes thereof having different rights) and admit Limited
Partners in exchange for such contributions to capital (including commitments to
make contributions to capital) or such other consideration (including past or
future services) and on such terms and conditions (including vesting and
forfeiture provisions) as the General Partner determines. Promptly following the
issuance of Units or Interests, the General Partner shall cause the books and
records of the Partnership to reflect the number of Units or Interests issued,
any Limited Partners or additional Limited Partners holding such Units or
Interests and, in the case of Units or Interests issued other than solely in
connection with the performance of services, the Capital Contribution per Unit
or Interest. Upon the execution of a deed of adherence, an amendment to this
Agreement or an assumption agreement, together with any other documents or
instruments required by the General Partner in connection therewith, and the
making of the Capital Contribution (if any) specified to be made at such time, a
Person shall be admitted to the Partnership as a Limited Partner.

(b) Notwithstanding the foregoing or anything else to the contrary in this
Agreement, if at any time TMHC issues a share of its Class A Common Stock
(including in the IPO) or any other Equity Security of TMHC (other than shares
of Class B Common Stock), (i) the Partnership shall issue to TMHC one Common
Unit (if TMHC issues a share of Class A Common Stock), or such other Equity
Security of the Partnership (if TMHC issues Equity Securities other than Class A
Common Stock) corresponding to the Equity Securities issued by TMHC, and with
substantially the same

 

- 10 -



--------------------------------------------------------------------------------

rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of TMHC and
(ii) the net proceeds received by TMHC with respect to the corresponding share
of Class A Common Stock or other Equity Security, if any, shall be concurrently
transferred to the Partnership; provided, however, that if TMHC issues any
shares of Class A Common Stock (including in the IPO) or other Equity Securities
some or all of the net proceeds of which are to be used to fund expenses or
other obligations of TMHC for which TMHC would be permitted a cash distribution
pursuant to clause (ii) of Section 5.1(d), then TMHC shall not be required to
transfer such net proceeds to the Partnership which are used or will be used to
fund such expenses or obligations; provided, further, that if TMHC issues any
shares of Class A Common Stock in order to purchase or fund the purchase from a
Limited Partner of a number of Common Units (together with shares of Class B
Common Stock) equal to the number of shares of Class A Common Stock so issued,
then the Partnership shall not issue any new Common Units in connection
therewith and TMHC shall not be required to transfer such net proceeds to the
Partnership (it being understood that such net proceeds shall instead be
transferred to such Limited Partner as consideration for such purchase).
Notwithstanding the foregoing, this Section 3.5(b) shall not apply to the
issuance and distribution to holders of shares of TMHC Common Stock of rights to
purchase Equity Securities of the TMHC under a “poison pill” or similar
shareholders rights plan (it being understood that upon exchange of Common Units
for Class A Stock, such Class A Stock will be issued together with a
corresponding right), or to the issuance under TMHC’s employee benefit plans of
any warrants, options, other rights to acquire Equity Securities of TMHC or
rights or property that may be converted into or settled in Equity Securities of
TMHC, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of TMHC in connection with the exercise or settlement of such rights,
warrants, options or other rights or property. Except for transactions pursuant
to the Exchange Agreement, (x) the Partnership may not issue any additional
Common Units to TMHC, any Subsidiary of TMHC or any Person of whom TMHC directly
or indirectly owns Equity Securities unless substantially simultaneously TMHC
issues or sells an equal number of shares of TMHC’s Class A Common Stock to
another Person, and (y) the Partnership may not issue any other Equity
Securities of the Partnership to TMHC, any Subsidiary of TMHC or any Person of
whom TMHC directly or indirectly owns Equity Securities unless substantially
simultaneously TMHC issues or sells, to another Person, an equal number of
shares of a new class or series of Equity Securities of TMHC with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of the
Partnership.

(c) TMHC may not redeem, repurchase or otherwise acquire any shares of Class A
Common Stock (including upon forfeiture of any unvested shares of Class A Common
Stock) unless substantially simultaneously the Partnership redeems, repurchases
or otherwise acquires from TMHC an equal number of Common Units for the same
price per security and TMHC may not redeem or repurchase any other Equity
Securities of TMHC unless substantially simultaneously the Partnership redeems
or repurchases from TMHC an equal number of Equity Securities of the Partnership
of a corresponding class or series with substantially the same rights to
dividends and

 

- 11 -



--------------------------------------------------------------------------------

distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of TMHC for the same price per
security. The Partnership may not redeem, repurchase or otherwise acquire any
Common Units from TMHC unless substantially simultaneously TMHC redeems,
repurchases or otherwise acquires an equal number of shares of Class A Common
Stock for the same price per security from holders thereof, and the Partnership
may not redeem, repurchase or otherwise acquire any other Equity Securities of
the Partnership from TMHC unless substantially simultaneously TMHC redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of TMHC of a corresponding class or series with
substantially the same rights to dividends and distributions (including
distribution upon liquidation) and other economic rights as those of such Equity
Securities of TMHC. Notwithstanding the foregoing, to the extent that any
consideration payable to TMHC in connection with the redemption or repurchase of
any shares of Class A Common Stock or other Equity Securities of TMHC consists
(in whole or in part) of shares of Class A Common Stock or such other Equity
Securities (including, for the avoidance of doubt, in connection with the
cashless exercise of an option or warrant), then the redemption or repurchase of
the corresponding Common Units or other Equity Securities of the Partnership
shall be effectuated in an equivalent manner. TMHC may not authorize, declare or
pay any dividends or distributions in respect of its Class A Common Stock unless
substantially simultaneously the Partnership authorizes, declares and pays the
same dividend or distribution pursuant to Section 5.1(b) or Section 5.1(c) in
respect of its Common Units.

(d) The Partnership shall not in any manner effect any subdivision (by any stock
split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding TMHC Common Stock
with corresponding changes made with respect to any other exchangeable or
convertible securities. TMHC shall not in any manner effect any subdivision (by
any stock split, stock dividend, reclassification, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
recapitalization or otherwise) of the outstanding TMHC Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Common Units, with corresponding changes made with respect to any
other exchangeable or convertible securities.

3.6 Capital Contributions. Each Limited Partner’s Capital Contribution, if any,
whether in cash or in-kind, and the number of Units or other Interests issued to
such Limited Partner shall be as set forth in Exhibit 3.1 or in the agreement
executed by the General Partner pursuant to which such Units were issued to such
Limited Partner. Any in-kind Capital Contributions shall be effected by a
written assignment or such other documents as the General Partner shall direct.
Any Limited Partner making an in-kind Capital Contribution agrees from time to
time to take such further acts and execute such further documents as the General
Partner may direct to perfect the Partnership’s interest in such in-kind Capital
Contribution.

 

- 12 -



--------------------------------------------------------------------------------

3.7 Certification. In the event that certificates representing Units or other
Interests in the Partnership are issued, such certificates will bear the
following legend:

“THE UNITS OR OTHER INTERESTS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY
ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE
ACTS”) AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR STATE ACTS OR AN EXEMPTION FROM
REGISTRATION THEREUNDER. THE TRANSFER OF THE UNITS REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE CONDITIONS SPECIFIED IN AN AMENDED AND RESTATED
AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP, DATED APRIL 9, 2013, AS IT MAY BE
AMENDED FROM TIME TO TIME, GOVERNING THE ISSUER (THE “PARTNERSHIP”) AND BY AND
AMONG THE PARTNERS. A COPY OF SUCH AGREEMENT SHALL BE FURNISHED BY THE
PARTNERSHIP TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

3.8 Disposition Events.

(a) Notwithstanding any other provision of this Agreement, if a Disposition
Event is approved in accordance with the Stockholders Agreement and consummated
in accordance with applicable law, at the request of the Partnership (or
following such Disposition Event, its successor) or TMHC (or following such
Disposition Event, its successor), each of the Limited Partners shall be
required to exchange with TMHC, at any time and from time to time after, or
simultaneously with, the consummation of such Disposition Event, all of such
Limited Partner’s Common Units and shares of Class B Common Stock for aggregate
consideration for each Common Unit and corresponding share of Class B Common
Stock that is equal to the consideration payable in respect of each share of
Class A Common Stock in connection with the Disposition Event, provided,
however, that in the event of a Disposition Event intended to qualify as a
reorganization within the meaning of Section 368(a) of the Code or as a transfer
described in Section 351(a) or Section 721 of the Code, a Limited Partner shall
not be required to exchange Common Units or shares of Class B Common Stock
pursuant to this Section 3.8(a) unless either (i) TPG Cayman and Oaktree Cayman
collectively hold less than 5% of the Common Units and shares of Class B Common
Stock that were held by TPG Cayman and Oaktree Cayman immediately prior to the
IPO (after giving effect to any unit or stock split, reverse unit or stock
split, unit or stock distribution or dividend or similar event) or (ii) as a
part of such transaction, the Limited Partners are permitted to exchange their
Common Units and shares of Class B Common Stock for securities in a transaction
that is expected to permit such exchange without current recognition of gain or
loss, for U.S. and non-U.S. tax purposes, for the direct and indirect holders of
Common Units and shares of Class B Common Stock (except to the extent that
property other than securities is received in such exchange) based on a “should”
or “will” level opinion from independent tax counsel of recognized standing and
expertise.

(b) Notwithstanding any other provision in this Agreement, in a Disposition
Event where the consideration payable in such Disposition Event is other than
all-cash, if such Disposition Event is consummated in a manner that results in
TMHC no longer directly holding Common Units, the new holder of such Common
Units (the “Acquiror”) shall (i) become a Limited Partner and shall assume all
of TMHC’s obligations under this Agreement as set forth in Article 11 and
(ii) issue to each Limited Partner (other than the Acquiror) an equity interest
in such Acquiror that is equivalent in all respects to each share of Class B
Common Stock held by such Limited Partner, including, without limitation,
equivalent rights in respect of each such equity interest as those rights set
forth in the Exchange Agreement in respect of each share of Class B Common
Stock.

 

- 13 -



--------------------------------------------------------------------------------

3.9 Tender Offers and Other Events with Respect to TMHC. In the event that a
tender offer, share exchange offer, issuer bid, take-over bid, recapitalization
or similar transaction with respect to TMHC Common Stock (a “TMHC Offer”) is
proposed by TMHC or is proposed to TMHC or its stockholders and approved by the
board of directors of TMHC or is otherwise effected or to be effected with the
consent or approval of the board of directors of TMHC, the holders (other than
TMHC) of Common Units and shares of Class B Common Stock shall be permitted to
participate in such TMHC Offer by delivery of a contingent Election of Exchange
(as defined in the Exchange Agreement). In the case of a TMHC Offer proposed by
TMHC, TMHC will use its reasonable best efforts expeditiously and in good faith
to take all such actions and do all such things as are necessary or desirable to
enable and permit the holders (other than TMHC) of Common Units and shares of
Class B Common Stock to participate in such TMHC Offer to the same extent or on
an economically equivalent basis as the holders of shares of Class A Common
Stock without discrimination; provided that, without limiting the generality of
this sentence, TMHC will use its reasonable best efforts expeditiously and in
good faith to ensure that such holders of Common Units may participate in each
such TMHC Offer without being required to exchange Common Units and shares of
Class B Common Stock (or, if so required, to ensure that any such exchange shall
be effective only upon, and shall be conditional upon, the closing of such TMHC
Offer and only to the extent necessary to exchange the number of Common Units
and shares being repurchased). Nothing in this Section 3.8 shall affect the
rights of the Limited Partners under the Exchange Agreement. For the avoidance
of doubt, in all events, tendering holders of Common Units and shares of Class B
Common Stock shall be entitled to receive aggregate consideration for each
Common Unit and corresponding share of Class B Common Stock that is equal to the
consideration payable in respect of each share of Class A Common Stock in
connection with a TMHC Offer.

3.10 Record Date. The same record date shall apply in respect of the Common
Units, the shares Class B Common Stock and the shares of Class A Common Stock
for purposes of any shareholder vote by TMHC, any distribution or dividend by
the Partnership or TMHC or any other purpose for which a record date is declared
by either the Partnership or TMHC.

 

- 14 -



--------------------------------------------------------------------------------

4. CAPITAL ACCOUNTS.

4.1 Capital Accounts. A separate account (each, a “Capital Account”) shall be
established and maintained for each Limited Partner which:

(a) shall be increased by (i) the amount of any Capital Contribution by such
Limited Partner to the Partnership and (ii) such Limited Partner’s share of the
Net Profit (or items thereof) of the Partnership; and

(b) shall be reduced by (i) the amount of any Distribution to such Limited
Partner, (ii) proceeds distributed upon redemption of Common Units by the
Partnership and (iii) such Limited Partner’s share of the Net Loss (or items
thereof) of the Partnership.

In determining the amount of any liability for purposes of sub-clauses (a)(i)
and (b)(i), there shall be taken into account Code Section 752 and any other
applicable provisions of the Code and Regulations. It is the intention of the
Limited Partners that the Capital Accounts of the Partnership be maintained in
accordance with the provisions of Section 704(b) of the Code and the Regulations
thereunder and that this Agreement be interpreted consistently therewith. The
Capital Account balance for each Limited Partner as of the date hereof shall be
listed on Exhibit 3.1, as from time to time amended and supplemented in
accordance with this Agreement.

4.2 Revaluations of Assets and Capital Account Adjustments. Except upon the
prior written consent of the General Partner, TPG Cayman and Oaktree Cayman, in
each case solely to the extent such Person, directly or indirectly (through a
direct or indirect ownership interest in any Limited Partner other than through
ownership of TMHC Common Stock), then has an ownership interest in Units or
Interests in the Partnership, immediately preceding the issuance of additional
Units in exchange for cash, other property, or services to a new or existing
Limited Partner or upon the redemption of the Interest of a Limited Partner or
the liquidation of the Partnership, the then prevailing Asset Values of the
Partnership shall be adjusted to equal their respective gross Fair Value and any
increase in the net equity value of the Partnership (Asset Values less
Liabilities) shall be credited to the Capital Accounts of the Limited Partners
in the same manner as Net Profits are credited under Section 5.5(b) (or any
decrease in the net equity value of the Partnership shall be charged in the same
manner as Net Losses are charged under Section 5.5(b)). Accordingly, as of any
time Asset Values are adjusted pursuant to this Section 4.2, the Capital
Accounts of Limited Partners will reflect both realized and unrealized gains and
losses through such date and the net equity value of the Partnership as of such
date.

4.3 Additional Capital Account Provisions. Except as otherwise agreed to in
writing by the Partnership and any Limited Partner, no Limited Partner shall
have the right to demand a return of all or any part of such Limited Partner’s
Capital Contributions. Any return of the Capital Contributions of any Limited
Partner shall be made solely from the assets of the Partnership and only in
accordance with the terms of this Agreement. No interest shall be paid to any
Limited Partner with respect to such Limited Partner’s Capital Contributions or
Capital Account. In the event that all or a portion of the Units of a Limited
Partner are transferred in accordance with this Agreement, the transferee of
such Units shall also succeed to all or the relevant portion of the Capital
Account of the transferor (based on the ratio of the number of

 

- 15 -



--------------------------------------------------------------------------------

Units held by the transferor immediately before the transfer to the number of
Units transferred, as applicable), and shall be treated as having made any
Capital Contributions, and received any Distributions, made or received with
respect to such transferred Units while such Units were held by the transferor.
Units held by a Limited Partner may not be transferred independently of the
Interest to which the Units relate.

 

5. DISTRIBUTIONS AND ALLOCATIONS OF PROFIT AND LOSS.

5.1 Distributions.

(a) Tax Distributions. To the extent the Partnership has available cash for
Distribution by the Partnership under the ELP Law and subject to any applicable
agreement to which the Partnership or any of its Subsidiaries is a party
governing the terms of indebtedness for borrowed money and subject to the
retention and establishment of reserves, or payment to third parties, of such
funds as the General Partner deems necessary or desirable in its sole discretion
with respect to the reasonable needs and obligations of the Partnership or any
of its Subsidiaries, the General Partner shall cause the Partnership to make, on
an annual basis or more frequently as determined by the General Partner, a
distribution to each Limited Partner or former Limited Partner equal to such
Limited Partner’s or former Limited Partner’s Tax Distribution for each Fiscal
Year. The “Tax Distribution” for a Limited Partner or former Limited Partner for
a Fiscal Year is the amount determined by the General Partner to be sufficient
such that such amount, together with any other distributions made to such
Limited Partner or former Limited Partner during such Fiscal Year, is at least
equal to the amount of the Limited Partner’s or former Limited Partner’s U.S.
federal, state and local income taxes, with respect to the Limited Partner’s or
former Limited Partner’s allocable share (including for the avoidance of doubt
any gain or loss allocable to a Partner as the result of the application of Code
Section 704(c)) of any Partnership net taxable income and gain for such fiscal
period, determined (i) after taking into account any tax deductions or basis
adjustments arising under Code Section 743 in respect of such Limited Partner
and (ii) by assuming (without regard to such Limited Partner’s actual tax
liability) that such income or gain, as applicable, is taxable to the Limited
Partner, with respect to Common Units, at the greater of (x) the highest
marginal U.S. federal income tax rate then in effect (including any tax on “net
investment income”), and a state and local income tax rate equal to the highest
marginal rate then in effect for an individual or (if higher) a corporation that
is a resident of San Francisco, California, and (y) the highest combined
provincial and federal income tax rate applicable to an individual or (if
higher) a corporation that is a resident of Canada and is subject to tax in the
province of Canada that has the highest income tax rate, in each case taking
into account the character of such income or gain (such greater amount as of any
applicable date of determination, the “Assumed Tax Rate”). For purposes of
applying th this Section 5.1(a), the General Partner may treat a distribution
made by the 90 day following the end of a Fiscal Year as occurring during such
Fiscal Year (and not the Fiscal Year in which it is in fact made).
Notwithstanding anything to the contrary herein, Tax Distributions for a fiscal
year with respect to a Common Unit will be made to the Limited Partner or former
Limited Partner to whom income is allocated with respect to such Common Unit for
U.S. income tax purposes.

 

- 16 -



--------------------------------------------------------------------------------

(b) Distribution of Net Cash Flow. Subject to Section 5.1(a) and Section 5.1(c),
any applicable agreement to which the Partnership or any of its Subsidiaries is
a party governing the terms of indebtedness for borrowed money and the retention
and establishment of reserves, or payment to third parties, of such funds as the
General Partner deems necessary or desirable in its sole discretion with respect
to the reasonable needs and obligations of the Partnership, the net cash flow of
the Partnership may be distributed to the Limited Partners at such times as may
be determined by the General Partner from time to time in its sole discretion.
Except as specifically set forth herein and subject to Section 5.1(a),
Section 5.1(c) and Section 3.3, all Distributions shall be made ratably among
the Common Unit Holders, based on the number of Common Units owned by such
holders.

(c) Distributions to Management Limited Partners holding Unvested Units.
Notwithstanding Section 5.1(b), a Management Limited Partner holding an Unvested
Common Unit shall only be entitled to receive a distribution in respect of such
Unvested Common Unit in an amount equal to the Tax Distributions with respect to
such Unvested Unit in accordance with this Section 5.1(c). The Partnership shall
maintain in a segregated account any other amounts that were otherwise
distributable to each Management Limited Partner in respect of each Unvested
Common Unit that were not distributed as a result of this Section 5.1(c). After
the end of each Fiscal Year, the Partnership shall distribute to each such
Management Limited Partner an amount equal to the aggregate amount previously
distributable under Section 5.1(b), with respect to each Unvested Common Unit
that shall have become a Vested Common Unit as of the end of such Fiscal Year
held by such Management Limited Partner (determined without giving effect to the
first sentence of this Section 5.1(c)).

(d) Distributions to TMHC. Notwithstanding Section 5.1(b), the General Partner,
in its sole discretion, may authorize that (i) cash be distributed to TMHC
(which distribution shall be made without pro rata distributions to the other
Common Unit Holders) in exchange for the redemption, repurchase or other
acquisition of TMHC’s Common Units to the extent that such cash distribution is
used to redeem, repurchase or otherwise acquire an equal number of shares of
Class A Common Stock in accordance with Section 3.5(b), and (ii) cash be
distributed to TMHC (which distributions shall be made without pro rata
distributions to the other Common Unit Holders) as required for TMHC to pay
(A) operating, administrative and other similar costs incurred by TMHC, (B) any
judgments, settlements, penalties, fines or other costs and expenses in respect
of any claims against, or any litigation or proceedings involving, TMHC,
(C) fees and expenses related to any securities offering, investment or
acquisition transaction (whether or not successful) authorized by the board of
directors of TMHC and (D) other fees and expenses in connection with the
maintenance of the existence of TMHC (including any costs or expenses associated
with being a public company listed on a national securities exchange). For the
avoidance of doubt, distributions under this Section 5.1(d) may not be used to
pay or facilitate dividends or distributions on the TMHC Common Stock.

(e) Erroneous Distributions. If the Partnership has, pursuant to any clear and
manifest accounting or similar error, paid any Limited Partner an amount in
excess of

 

- 17 -



--------------------------------------------------------------------------------

the amount to which it is entitled pursuant to this Article 5, such Limited
Partner shall reimburse the Partnership to the extent of such excess, without
interest, within 30 days after demand by the Partnership.

5.2 No Violation. Notwithstanding any provision to the contrary contained in
this Agreement, the Partnership shall not make a Distribution to any Limited
Partner on account of such Limited Partner’s Interest in the Partnership if such
Distribution would violate the ELP Law or any other applicable law.

5.3 Withholding; Tax Indemnity. All amounts withheld pursuant to the Code or any
U.S. federal, state, local or non-U.S. tax law with respect to any payment,
distribution or allocation to a Limited Partner, or which the Partnership is
otherwise obligated to pay to any governmental agency because of the status of a
Limited Partner of the Partnership (including any interest, penalties and
expenses associated with such payments), shall be treated as amounts distributed
to such Limited Partner for all purposes of this Agreement. The General Partner
is authorized to withhold from any payments or distributions to Limited
Partners, or with respect to allocations to Limited Partners, and in each case
to pay over to the appropriate U.S. federal, state, local or non-U.S. government
any amounts required to be so withheld. The General Partner shall allocate any
such amounts to the Limited Partners in respect of whose payment, distribution
or allocation the tax was withheld and shall treat such amounts as actually
distributed to such Limited Partners. Each Limited Partner further agrees to
indemnify the Partnership in full for any amounts paid pursuant to this
Section 5.3 (including any interest, penalties and expenses associated with such
payments), to the extent such amounts are not already withheld from any payment
or distribution to such Limited Partner, and each Limited Partner shall promptly
upon notification of an obligation to indemnify the Partnership pursuant to this
Section 5.3 make a cash payment to the Partnership equal to the full amount to
be indemnified (and the amount paid shall be added to such Limited Partner’s
Capital Account but shall not be treated as a Capital Contribution) with
interest to accrue on any portion of such cash payment not paid in full when
requested, calculated at a rate equal to 10% per annum, compounded as of the
last day of each year (but not in excess of the highest rate per annum permitted
by law).

5.4 Property Distributions and Installment Sales. If any assets of the
Partnership shall be distributed in kind pursuant to this Article 5, such assets
shall be distributed to the Limited Partners entitled thereto in accordance with
Section 5.1(b). The amount by which the Fair Value of any property to be
distributed in kind to the Limited Partners exceeds or is less than the then
prevailing Asset Value of such property shall, to the extent not otherwise
recognized by the Partnership, be taken into account in determining Net Profit
and Net Loss and determining the Capital Accounts of the Limited Partners as if
such property had been sold at its Fair Value immediately prior to such
Distribution. If any assets are sold in transactions in which, by reason of
Section 453 of the Code, gain is realized but not recognized, such gain shall be
taken into account when realized in computing gain or loss of the Partnership
for purposes of allocation of Net Profit or Net Loss under this Article 5.

5.5 Net Profit or Net Loss.

(a) The “Net Profit” or “Net Loss” of the Partnership for each Fiscal Year or
relevant part thereof shall mean an amount equal to the Partnership’s taxable
income or

 

- 18 -



--------------------------------------------------------------------------------

loss for U.S. federal income tax purposes for such period (including all items
of income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code) with the following adjustments:

(i) Any income of the Partnership that is exempt from U.S. federal income tax
shall constitute Net Profits, and any expenses or expenditures of the
Partnership which may neither be deducted nor capitalized for tax purposes (or
are so treated for tax purposes) shall constitute Net Losses.

(ii) Gain or loss attributable to the disposition of property of the Partnership
with an Asset Value different than the adjusted basis of such property for U.S.
federal income tax purposes shall be computed with respect to the Asset Value of
such property, and any tax gain or loss not included in Net Profit or Net Loss
shall be taken into account and allocated for U.S. federal income tax purposes
among the Limited Partners pursuant to Section 5.7.

(iii) Depreciation, amortization or cost recovery deductions with respect to any
property with an Asset Value that differs from its adjusted basis for U.S.
federal income tax purposes shall be computed in accordance with Asset Value,
and any depreciation allowable for U.S. federal income tax purposes shall be
allocated in accordance with Section 5.7.

(iv) To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Section 732, 734 or 743 of the Code is required to
be taken into account in determining Capital Accounts pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m), the amount of such adjustment shall be
treated as an item of gain or loss (as the case may be) for purposes of
computing Net Profit or Net Loss.

(v) Any items that are required to be specially allocated pursuant to
Section 5.6 shall not be taken into account in determining Net Profit or Net
Loss.

(b) The Net Profit and Net Loss of the Partnership for any relevant fiscal
period or, to the extent necessary to accomplish the purpose of this
Section 5.5(b), gross items of income, gain, deduction, and loss constituting
such Net Profit and Net Loss, shall be allocated to the Capital Accounts of the
Limited Partners so as to cause, to the extent possible, the Capital Accounts of
the Limited Partners as of the end of such fiscal period, as increased by the
Limited Partners’ shares of “minimum gain” and “partner minimum gain” (as such
terms are used in Regulation Section 1.704-2) not otherwise required to be taken
into account in such period, to be equal to the aggregate Distributions that
Limited Partners would be entitled to receive (assuming all Units are vested) if
all of the assets of the Partnership were sold for their Asset Values (assuming
for this purpose only that the Asset Value of an asset that secures a
non-recourse liability for purposes of Section 1.1001-2 of the Regulations is no
less than the amount of such liability that is allocated to such asset in
accordance with Section 1.704-2(d)(2) of the Regulations), all liabilities of
the Partnership were repaid from the proceeds of sale and the net remaining
proceeds were distributed as of the end of such accounting period in accordance
with Section 5.1(b).

(c) The allocations made pursuant to this Section 5.5 are intended to comply
with the provisions of Section 704(b) of the Code and the Regulations thereunder
and, in particular, to reflect the Limited Partners’ economic interests in the
Partnership as set forth in Section 5.1, and the General Partner, based on the
advice of the Partnership’s auditors or tax counsel, is hereby authorized to
interpret and, if necessary, modify this Section 5.5 to the extent necessary to
implement such intention.

 

- 19 -



--------------------------------------------------------------------------------

5.6 Regulatory Allocations. Although the Limited Partners do not anticipate that
events will arise that will require application of this Section 5.6, provisions
governing the allocation of taxable income, gain, loss, deduction and credit
(and items thereof) are included in this Agreement as may be necessary to
provide that the Partnership’s allocation provisions contain a so-called
“Qualified Income Offset” and comply with all provisions relating to the
allocation of so-called “Nonrecourse Deductions” and “Limited Partner
Nonrecourse Deductions” and the chargeback thereof as set forth in the
Regulations under Section 704(b) of the Code (“Regulatory Allocations”);
provided, however, that the Limited Partners intend that all Regulatory
Allocations that may be required shall be offset by other Regulatory Allocations
or special allocations of tax items so that each Limited Partner’s share of the
Net Profit, Net Loss and capital of the Partnership will be the same as it would
have been had the events requiring the Regulatory Allocations not occurred. For
this purpose the General Partner, based on the advice of the Partnership’s
auditors or tax counsel, is hereby authorized to make such special curative
allocations of tax items as may be necessary to minimize or eliminate any
economic distortions that may result from any required Regulatory Allocations.

5.7 Tax Allocations.

(a) Contributed Assets. In accordance with Section 704(c) of the Code, income,
gain, loss and deduction with respect to any property contributed to the
Partnership with an adjusted basis for U.S. federal income tax purposes
different from the initial Asset Value at which such property was accepted by
the Partnership shall, solely for tax purposes, be allocated among the Limited
Partners so as to take into account such difference in the manner required by
Section 704(c) of the Code and the applicable Regulations.

(b) Revalued Assets. If the Asset Values of any assets of the Partnership are
adjusted pursuant to Section 4.2, subsequent allocations of income, gain, loss
and deduction with respect to such assets shall, solely for tax purposes, be
allocated among the Limited Partners so as to take into account such adjustment
in the same manner as under Section 704(c) of the Code and the applicable
Regulations.

(c) Elections and Limitations. The allocations required by this Section 5.7 are
solely for purposes of U.S. federal, state and local income taxes and shall not
affect the allocation of Net Profits or Net Losses as between Limited Partners
or any Limited Partner’s Capital Account. All tax allocations required by this
Section 5.7 shall be made using any method permitted by Regulation 1.704-3 as
determined by the General Partner, with the advice of the Partnership’s auditors
or tax counsel.

(d) Allocations. Except as set forth in this Agreement or otherwise required by
law, all items of income, deduction, loss and credit shall be allocated for U.S.
federal, state and local income tax purposes in the same manner such items are
allocated for purposes of maintaining Capital Accounts.

 

- 20 -



--------------------------------------------------------------------------------

5.8 Changes in Partners’ Interests. If during any year there is a change in any
Partner’s Interest in the Partnership, the General Partner shall confer with the
tax advisors to the Partnership and, in conformity with such advice, allocate
the Net Profit or Net Loss to the Partners so as to take into account the
varying Interests of the Partners in the Partnership in a manner that complies
with the provisions of Section 706 of the Code and the Treasury Regulations
thereunder; provided that where the transferor or transferee of such Interest is
TPG Cayman or Oaktree Cayman, such allocation of Net Profit and Net Loss shall
be based on an interim closing of the books of the Partnership as of the date of
transfer, unless such transferor or transferee consents to an alternative
allocation method.

5.9 Allocation for Canadian Tax Purposes. The income and loss for Canadian tax
purposes of the Partnership for a Fiscal Year shall be computed pursuant to
Section 96 of the Income Tax Act (Canada) and any other taxation or other
legislation or similar laws of Canada or of any province or jurisdiction, as
applicable. Each Limited Partner’s share of the income or loss for tax purposes
of the Partnership for a Fiscal Year shall be allocated to Limited Partners
consistent with this Section 5; provided, that where, during a Fiscal Year of
the Partnership, a Limited Partner ceases to be a Limited Partner (a
“Withdrawing Partner”), the share of the income or loss for such Fiscal Year to
be allocated to each Limited Partner shall be adjusted to the extent possible so
that any such Withdrawing Partner shall be allocated its share of income or loss
which accrued during such Fiscal Year up to the time that a Limited Partner
became a Withdrawing Partner, and such allocation shall be made consistent with
this Section 5.

5.10 No Duty to Account. The Limited Partners who are not TMHC or Subsidiaries
of TMHC shall have no duty to account to the Partnership or other Partners in
respect of any profits deriving from activities outside of the Partnership.

 

6. STATUS, RIGHTS AND POWERS OF LIMITED PARTNERS.

6.1 Return of Distributions of Capital. Except as expressly set forth in this
Agreement or as otherwise expressly required by law, a Limited Partner, in such
capacity, shall have no liability for obligations or liabilities of the
Partnership in excess of (a) the amount of such Limited Partner’s Capital
Contributions, (b) such Limited Partner’s share of any assets and undistributed
profits of the Partnership and (c) to the extent required by law or this
Agreement, the amount of any Distributions wrongfully distributed to such
Limited Partner. Except as expressly set forth in this Agreement or by the ELP
Law upon an insolvency of the Partnership, no Limited Partner shall be obligated
by this Agreement to return any Distribution to the Partnership or pay the
amount of any Distribution for the account of the Partnership or to any creditor
of the Partnership; provided, however, that if any court of competent
jurisdiction holds that, notwithstanding this Agreement, any Limited Partner is
obligated to return or pay any part

 

- 21 -



--------------------------------------------------------------------------------

of any Distribution, such obligation shall bind such Limited Partner alone and
not any other Limited Partner and provided, further, that if any Limited Partner
is required to return all or any portion of any Distribution under circumstances
that are not unique to such Limited Partner but that would have been applicable
to all Limited Partners (or all similarly situated Limited Partners) if such
Limited Partners had been named in the lawsuit against the Limited Partner in
question (such as where a Distribution was made to all Limited Partners and
rendered the Partnership insolvent, but only one Limited Partner was sued for
the return of such Distribution), the Limited Partner that was required to
return or repay the Distribution (or any portion thereof) shall be entitled to
reimbursement from the other Limited Partners (or the other similarly situated
Limited Partners as the case may be) that were not required to return the
Distributions made to them based on each such Limited Partner’s share of the
Distribution in question. The provisions of the immediately preceding sentence
are solely for the benefit of the Limited Partners and shall not be construed as
benefiting any third party. The amount of any Distribution returned to the
Partnership by a Limited Partner or paid by a Limited Partner for the account of
the Partnership or to a creditor of the Partnership shall be added to the
account or accounts from which it was subtracted when it was distributed to such
Limited Partner.

6.2 No Management or Control. Except as expressly provided in this Agreement, no
Limited Partner in its capacity as such shall take part in the management of the
Partnership’s activities or interfere in any manner with the management of the
affairs of the Partnership or have any right or authority to act for or bind the
Partnership or have any voting rights with respect to the Partnership.

 

7. MANAGEMENT OF THE PARTNERSHIP.

7.1 General Partner.

(a) The General Partner shall direct, manage, conduct and control the affairs of
the Partnership. Except as otherwise required by this Agreement or by
non-waivable provisions of applicable law, the General Partner shall have full
and complete authority, power and discretion to manage and control the
properties of the Partnership, to make all decisions regarding those matters and
to perform any and all other acts or activities customary or incident to the
management of the Partnership in fulfillment of the purposes of the Partnership
as contemplated by this Agreement.

(b) Except as expressly permitted by this Agreement, the General Partner shall
not assign, sell or otherwise transfer all or any part of its interest as the
general partner of the Partnership, without the written consent of such of TPG
Cayman and Oaktree Cayman, as directly or indirectly (through a direct or
indirect ownership interest in any Limited Partner other than through ownership
of TMHC Common Stock), then has an ownership interest in Units or Interests in
the Partnership.

(c) Unless permitted with the written consent of such of TPG Cayman and Oaktree
Cayman as, directly or indirectly (through a direct or indirect ownership
interest in any Limited Partner other than through ownership of TMHC Common
Stock), then has an ownership interest in Units or Interests in the Partnership,
the General Partner shall (A) cause the Partnership to not have any direct
subsidiaries other than TMM and

 

- 22 -



--------------------------------------------------------------------------------

TMM Holdings (G.P.) ULC or directly or indirectly own any equity interests or
other debt or equity investments in any other Person (other than its own
treasury stock or indirectly through TMHI or Monarch), (B) cause TMM to not have
any direct subsidiaries other than TMHI and Monarch or directly or indirectly
own any equity interests or other debt or equity investments in any other Person
(other than indirectly through TMHI or Monarch) and (C) cause TMM Holdings
(G.P.) ULC to not own any equity interests or other debt or equity investments
in any Person (other than its direct ownership of the sole general partnership
interest in TMM or indirectly through TMHI or Monarch).

(d) The General Partner may not withdraw prior to the dissolution of the
Partnership unless (before it does so) it has, in accordance with the terms of
this Agreement transferred its entire interest as the general partner of the
Partnership to a successor general partner.

(e) The General Partner will maintain a registered office in the Cayman Islands
at c/o Maples Corporate Services Limited, PO Box 309, Ugland House, Grand
Cayman, KY1-1104, Cayman Islands.

(f) Except upon the prior written consent of TPG Cayman and Oaktree Cayman, in
each case solely to the extent such Person, directly or indirectly (through a
direct or indirect ownership interest in any Limited Partner other than through
ownership of the TMHC Common Stock), then has an ownership interest in Units or
Interests in the Partnership, the Partnership shall not conduct any activities
(directly or indirectly) (A) other than stewardship over the investments of the
Partnership in its Subsidiaries or (B) that may cause the Partnership (i) to be
treated at any time as engaged in a trade or business within the United States
within the meaning of Section 864 of the Code (a “trade or business”), (ii) to
realize income treated as effectively connected with a trade or business
(including pursuant to Section 897 of the Code, but excluding gain from the sale
of Monarch Communities Inc.), (iii) to hold interests in a “United States real
property interest” (a “USRPI”) for U.S. federal income tax purposes directly or
indirectly (other than the stock of Monarch Communities Inc. and other than a
USRPI held through a domestic corporation for U.S. federal income tax purposes
the stock of which is not a USPRI), (iv) to be treated at any time as engaged in
commercial activities within the meaning of Section 892 of the Code; or (v) to
carry on business in Canada or to cause an interest in the Partnership to be
“taxable Canadian property” within the meaning of the Income Tax Act (Canada).

(g) The General Partner shall be entitled to receive an annual fee of $500 out
of the Net Profits of the Partnership.

7.2 Authority of the General Partner Exclusive. Unless authorized to do so by
this Agreement or the General Partner, no attorney-in-fact, employee or other
agent of the General Partner or the Partnership shall have any power or
authority to bind the Partnership in any way, to pledge its credit or to render
it liable pecuniarily for any purpose.

 

- 23 -



--------------------------------------------------------------------------------

7.3 Execution of Papers. Except as the General Partner may generally or in
particular cases authorize the execution thereof in some other manner, all
deeds, leases, transfers, contracts, bonds, notes, cheques, drafts or other
obligations made, accepted or endorsed by the General Partner for on behalf of
the Partnership shall be signed by a director or officer of the General Partner.

7.4 Noncontravention. The Partnership will not give effect to any action by any
Limited Partner that is in contravention of this Article 7.

 

8. DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF
OFFICERS AND AGENTS.

8.1 Officers, Agents. The General Partner shall have the power, but no
obligation, to appoint officers and agents to act for the Partnership with such
titles, if any, as the General Partner deems appropriate and to delegate to such
officers or agents such of the powers as are granted to the General Partner
hereunder, including the power to execute documents on behalf of the
Partnership, as the General Partner may determine. The officers so appointed may
include persons holding titles such as Chairman, Chief Executive Officer, Chief
Operating Officer, President, Chief Financial Officer, Executive Vice President,
Vice President, Treasurer or Controller. Unless the authority of the officer in
question is limited in the document appointing such officer or is otherwise
specified by the General Partner, any officer so appointed shall have the same
authority to act for the Partnership as a corresponding officer of the General
Partner would have to act for the General Partner in the absence of a specific
delegation of authority and as more specifically set forth in Exhibit 8.1;
provided, however, that unless such power is specifically delegated to the
officer in question either for a specific transaction or generally in a separate
writing, no such officer shall have the power to lease or acquire real property,
to borrow money, to issue notes, debentures, securities, equity or other
interests of or in the Partnership, to make investments in (other than the
investment of surplus cash in the ordinary course) or to acquire securities of
any Person, to give guarantees or indemnities, to merge, liquidate or dissolve
the Partnership or to sell or lease all or any substantial portion of the assets
of the Partnership.

 

9. BOOKS, RECORDS, ACCOUNTING AND REPORTS.

9.1 Books and Records. The Partnership shall maintain at its principal office or
such other office as the General Partner shall determine such books and records
with respect to the Partnership’s activities as the General Partner deems
appropriate in accordance with the ELP Law. For Canadian tax purposes, the first
Fiscal Year of the Partnership will end immediately after the Second Initial New
TMM Contribution (as such term is defined in the Reorganization Agreement dated
as of April 9, 2013, by and among the Partnership and certain other parties,
pursuant to which, among other things, this Agreement is entered into) and a new
Fiscal Year will begin immediately after such time and end on the calendar year
end.

9.2 Tax Information. The Tax Matters Partner shall arrange for the preparation
and timely filing of all income and other tax and informational returns of the
Company. As soon as practicable (but in no event more than 55 days) after the
end of each Fiscal Year, the Tax Matters Partner shall prepare and submit to the
General Partner for its review and approval the

 

- 24 -



--------------------------------------------------------------------------------

Partnership’s tax returns for such Fiscal Year. The Tax Matters Partner shall
furnish to each Partner a copy of each approved return and statement, together
with any schedules or other information which each Limited Partner has
reasonably requested or may otherwise require in connection with such Limited
Partner’s own tax affairs as soon as practicable (but in no event more than 60
days after the end of each Fiscal Year). In addition, the Tax Matters Partner
(a) has as of the date hereof informed each Limited Partner in writing (1) of
the current adjusted basis and fair market value, each for U.S. federal income
tax purposes, of each of the assets of the Partnership (which includes, for the
avoidance of doubt, the stock of TMHI and Monarch) and (2) which of those assets
are “United States real property interests” within the meaning of Code
Section 897 (and identifying whether such assets are described in Code
Section 897(c)(1)(A)(i) or 897(c)(1)(A)(ii)) (the “USRPI Information”) and
(b) will promptly provide in writing upon the request of a Limited Partner (but
in no event more than 10 days after such request is made) the USRPI Information
relating to the Partnership as of a given date and such other requested
information to assist such Limited Partner in completing its tax withholding and
other compliance obligations (including pursuant to Code Section 1446).

9.3 Continuation. The parties intend that the Partnership be treated as a
“continuation” for U.S. federal income tax purposes of TMM and shall not (other
than with the consent of the General Partner) take a position inconsistent
therewith on a tax return except upon a final determination by an applicable
taxing authority. Notwithstanding the foregoing, (a) the Partnership shall file
an election described in Treasury Regulation Section 301.7701-3 to be
classified, as of a date no later than the date hereof, as a partnership for
U.S. federal income tax purposes (and any similar election under state, local or
non-U.S. law), and it shall not file any election to be classified as other than
a partnership for U.S. federal income tax purposes.

9.4 Non-Disclosure.

(a) Each Limited Partner (other than TMHC) (on behalf of itself and, to the
extent that such Limited Partner would be responsible for the acts of the
following Persons under principles of agency law, its directors, officers,
Affiliates, shareholders, partners, employees and agents) agrees that, except as
otherwise consented to by the General Partner, all non-public information
relating to the Partnership furnished to such Limited Partner, including but not
limited to confidential information of the Partnership and its Subsidiaries
regarding identifiable, specific and discrete business opportunities being
pursued by the Partnership or its Subsidiaries (collectively, “Confidential
Information”) will be kept confidential, will not be used for commercial or
proprietary advantage and will not be disclosed by such Limited Partner (or, to
the extent that such Limited Partner would be responsible for the acts of the
following Persons under principles of agency law, its directors, officers,
Affiliates, shareholders, partners, employees and agents) in any manner, in
whole or in part, except that each Limited Partner (and its directors, officers,
Affiliates, shareholders, partners, employees and agents) shall be permitted to
disclose such Confidential Information (i) to those of its respective agents,
Representatives and employees who need to be familiar with such Confidential
Information in connection with such Limited Partner’s investment in the
Partnership and who are charged with an obligation of confidentiality, (ii) to
its respective direct and indirect partners and equity holders so long as they
agree to keep such Confidential Information confidential on the terms set forth
herein, (iii) with respect to an Affiliate of

 

- 25 -



--------------------------------------------------------------------------------

TPG Cayman or Oaktree Cayman, as part of such Limited Partner’s or its
Affiliates’ reporting or review procedures, or in connection with such Limited
Partner’s or its Affiliates’ fund raising, marketing, informational or reporting
activities, (iv) for general portfolio information that does not identify the
Partnership or its Subsidiaries and (v) to the extent required by law, so long
as such Limited Partner shall have first provided the Partnership a reasonable
opportunity to contest the necessity of disclosing such Confidential
Information. Notwithstanding the foregoing, any Partner and each of his, her, or
its Representatives may disclose to any and all Persons, without limitation of
any kind, the tax treatment, tax strategies and tax structure of the Partnership
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Partner and his, her, or its Representatives relating to
such tax treatment, tax strategies and tax structure. Each Partner agrees that
he, she or it will be responsible for any breach or violation of the provisions
of this Section 9.3(a) by any Person receiving Confidential Information from
such Partner.

(b) For purposes of this Section 9.3, “Confidential Information” shall not
include any information: (i) of which such Person (or its Affiliates) became
aware prior to its affiliation with the Partnership or any Subsidiary thereof
from a source not known to be bound by duty or obligations of confidentiality to
the Partnership, (ii) of which such Person (or its Affiliates) learns from
sources other than the Partnership or its Subsidiaries not known to be bound by
duty or obligations of confidentiality to the Partnership, whether prior to or
after such information is actually disclosed by the Partnership or its
Subsidiaries, or (iii) which is disclosed in a prospectus or other documents
available for dissemination to the public. Nothing in this Section 9.3 shall in
any way limit or otherwise modify any confidentiality covenants entered into by
any Limited Partner pursuant to any other agreement to which such Limited
Partner and the Partnership or any of its Subsidiaries are parties.

 

10. TAX MATTERS PARTNER.

10.1 Classification as a Partnership and Other Tax Matters. It is intended that
the Partnership will be classified as a partnership for U.S. and Canadian
federal tax purposes. The General Partner and/or the Tax Matters Partner are
authorized to take such measures as they deem necessary or appropriate to ensure
such classification, and all other Partners agree to reasonably cooperate with
such measures. Subject to the other terms of this Agreement, the General Partner
and/or the Tax Matters Partner shall also be authorized to make any elections,
filings and determinations for the Partnership (or enter into any agreements for
or on behalf of the Partnership) with respect to taxes (except any election,
filing or determination that would cause the Partnership to be treated other
than as a partnership for U.S. and Canadian federal tax purposes) and all
Partners hereby agree to promptly provide any information reasonably requested
by the General Partner and/or the Tax Matters Partner in respect of such tax
matters (including, for the avoidance of doubt, any information reasonably
requested in connection with ensuring the Partnership’s compliance under
Sections 1471-1474 of the Code) and compliance with the Income Tax Act (Canada).

10.2 Tax Matters Partner. Unless and until another Partner is designated as the
tax matters partner by the General Partner, the tax matters partner of the
Partnership as provided in

 

- 26 -



--------------------------------------------------------------------------------

the Regulations under Code Section 6231 and any analogous provisions of state
law shall be the General Partner, and in such capacity is referred to as the
“Tax Matters Partner”. Without the prior consent of the General Partner, any
Person other than the General Partner that serves as the Tax Matters Partner may
not in such capacity (a) settle disputes with the Internal Revenue Service,
(b) extend the statute of limitations for any taxes or (c) take any other
significant action affecting the tax liability of the Partnership or the
Partners.

10.3 Indemnity of Tax Matters Partner. The Partnership shall indemnify and
reimburse, to the fullest extent permitted by law, the Tax Matters Partner for
all expenses (including legal and accounting fees) incurred as Tax Matters
Partner while acting in good faith pursuant to this Article 10 in connection
with any administrative or judicial proceeding with respect to the tax liability
of the Limited Partners attributable to their interests in the Partnership.

10.4 Tax Returns. Unless otherwise agreed by the General Partner, all tax
returns of the Partnership shall be prepared by the Partnership’s independent
certified public accountants.

 

11. TRANSFER OF INTERESTS.

11.1 Restricted Transfer.

(a) No Limited Partner shall Transfer any Units without the prior written
consent of the General Partner, and such of TPG Cayman and Oaktree Cayman as,
directly or indirectly (through a direct or indirect ownership interest in any
Limited Partner other than through ownership of TMHC Common Stock), then has an
ownership interest in Units or Interests in the Partnership. Any attempted
Transfer not in compliance with the terms of this Article 11 shall be null and
void and the Partnership shall not in any way give effect to any such Transfer,
provided that (i) a Management Limited Partner may Transfer any of such
Management Limited Partner’s Vested Common Units to any Management Permitted
Transferee thereof if such Transfer is otherwise in compliance with the terms of
this Article 11 and the Management Permitted Transferee agrees to assume the
obligations of the applicable Management Rollover Agreement and (ii) any Limited
Partner may at any time Transfer any of such Limited Partner’s Common Units
(except for Unvested Common Units) pursuant to the Exchange Agreement without
the consent of the General Partner or any Limited Partner, and the Partnership
shall give effect to each such Transfer.

(b) Any Limited Partner who shall Transfer any Units (any such Partner, an
“Assignor”) in accordance with this Article 11, shall cease to be a Limited
Partner of the Partnership with respect to such Units and shall no longer have
any rights or privileges of a Limited Partner with respect to such Units (but
shall still be bound by this Agreement in accordance with this Article 11).

(c) Notwithstanding anything to the contrary in this Agreement, no Transfer will
be made if, in the opinion of legal counsel or a qualified tax advisor to the
Partnership, there is a material risk that such Transfer would cause the
Partnership to be classified as a “publicly traded partnership” within the
meaning of Code Section 7704(b) and/or Treasury Regulation Section 1.7704-1.

 

- 27 -



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no change of name of
a Limited Partner, no Transfer of a Unit of a Limited Partner and no admission
of an additional Limited Partner will be effective for the purposes of this
Agreement until such change, Transfer, substitution or addition is duly
reflected in Exhibit 3.1.

(e) No Limited Partner shall directly or indirectly Transfer all or any part of
the economic or other rights that comprise such Limited Partner’s Interest if
such Transfer would violate the Insider Trading Policy, then in effect, of TMHC
(it being understood, for purposes of this clause (f), that such Limited
Partner’s Interest shall be deemed securities governed by such Insider Trading
Policy).

11.2 Transfer Requirements. Subject to the provisions of Section 11.1 and except
for Transfers of Units pursuant to the Exchange Agreement, no Transfer of Units
shall be effective and no Assignee shall be admitted to the Partnership as a
Partner unless the following conditions are satisfied or such conditions are
waived by the General Partner:

(a) A duly executed written instrument of Transfer is provided to the General
Partner, specifying the Units being Transferred and setting forth the intention
of the Limited Partner effecting the Transfer that the transferee succeed to a
portion or all of such Limited Partner’s Interest as a Limited Partner, and a
deed of adherence or assumption agreement duly executed by the transferee
agreeing to be bound by this Agreement in respect of the Units Transferred;

(b) If requested by the General Partner, an opinion of responsible counsel (who
may be counsel for the Partnership) is provided to it, satisfactory in form and
substance to the General Partner to the effect that such Transfer would not
violate the Securities Act or any state securities laws or blue sky laws
applicable to the Partnership or the Units to be Transferred;

(c) The Limited Partner effecting the Transfer and the transferee execute any
other instruments that the General Partner deems reasonably necessary or
desirable for admission of the transferee, and the Partner effecting the
Transfer and the transferee provide the General Partner any information
necessary to comply with the requirements of Code Section 743(e), if applicable;
and

(d) The Limited Partner effecting the Transfer or the transferee pays to the
Partnership a transfer fee in an amount sufficient to cover the reasonable
expenses incurred by the Partnership in connection with the admission of the
transferee and provides to the Partnership any information necessary for the
Partnership to make required basis adjustments and comply with tax reporting
requirements.

11.3 Consent. Each Partner hereby agrees that, upon satisfaction of the terms
and conditions of this Article 11 with respect to any proposed Transfer, the
Assignee may be admitted as a Limited Partner by the General Partner.

11.4 Withdrawal of Partner. If a Limited Partner Transfers all of its Interest
pursuant to Section 11.1 and the Assignee of such Interest is admitted as a
Limited Partner pursuant to

 

- 28 -



--------------------------------------------------------------------------------

Section 11.3, such Assignee shall be admitted to the Partnership as a Limited
Partner effective on the effective date of the Transfer or such other date as
may be specified when the Assignee is admitted and, if such Assignor has not
already ceased to be a Limited Partner pursuant to Section 11.1(b), then
immediately following such admission the Assignor shall cease to be a Limited
Partner of the Partnership. Upon the Assignor ceasing to be a Limited Partner,
the Assignor shall not be entitled to any Distributions from and after the date
of such Transfer. Notwithstanding the admission of an Assignee as a Limited
Partner and, except as otherwise expressly approved by the General Partner, the
Assignor shall not be released from any obligations to the Partnership as a
Limited Partner (or otherwise) existing as of the date of the Transfer (other
than obligations of the Assignor to make future capital contributions, if any),
including without limitation the obligations set forth in Section 5.3.

11.5 Amendment of Exhibit 3.1. In the event of the admission of any transferee
as a Partner of the Partnership, the General Partner shall promptly amend
Exhibit 3.1 to reflect such Transfer or admission, as the case may be.

11.6 FIRPTA Certificates and Withholding. For so long as TPG Cayman or Oaktree
Cayman owns an Interest in the Partnership (directly or indirectly (through a
direct or indirect ownership interest in any Limited Partner other through
ownership of TMHC Common Stock)), (1) such Person may submit a request to the
General Partner that the Partnership provide to such requesting Person and to
TMHC a certificate described in Treasury Regulation Section 1.1445-11T(d),
(2) the Partnership shall comply with such request within 10 days of receipt of
the request unless doing so would be impermissible under Section 1445 of the
Code and the Regulations thereunder, and (3) neither TMHC nor any of its
Affiliates will withhold any amounts pursuant to Section 1445 of the Code in
connection with a transfer to TMHC or any of its Affiliates of any portion of
the Interests held by TPG Cayman or Oaktree Cayman unless TMHC or its Affiliate,
as applicable, reasonably determines it is legally required to do so.
Notwithstanding anything to the contrary herein, the Partners hereby agree that,
as of the date hereof, it is permissible under Section 1445 of the Code and the
Regulations thereunder for the Partnership to provide a certificate described in
Treasury Regulation Section 1.1445-11T(d), and the Partnership shall execute and
deliver such a certificate to TPG Cayman, Oaktree Cayman and TMHC as of the date
hereof.

 

12. WINDING UP AND DISSOLUTION OF THE PARTNERSHIP.

12.1 Termination of Limited Partnership. Except as otherwise provided herein, no
Limited Partner shall resign or withdraw from the Partnership. The death,
retirement, resignation, expulsion, bankruptcy or dissolution of any Limited
Partner shall not in and of itself cause the Partnership to be wound up and
dissolved, and upon the occurrence of any such event, the Partnership shall be
continued without winding up or dissolving.

12.2 Events of Liquidation. The Partnership shall only be wound up upon the
occurrence of the following events and Sections 15(2), (5), (6) and (7) of the
ELP Law shall not apply to the Partnership except as expressly stated herein:
(a) the prior written consent of the General Partner, TPG Cayman and Oaktree
Cayman, in each case solely to the extent such Person, directly or indirectly
(through a direct or indirect ownership interest in any Limited Partner other
than through ownership of TMHC Common Stock), then has an ownership interest

 

- 29 -



--------------------------------------------------------------------------------

in Units or Interests in the Partnership, which consent and approval shall be in
lieu of any vote otherwise required or permitted under the ELP Law to commence
winding up and dissolution or (b) 90 days after the occurrence of any event
specified under 15(5)(a), (b) or (c) of the ELP Law with respect to the General
Partner, unless the Partnership is continued following the appointment of a
replacement General Partner by a majority vote of the Limited Partners within 90
days of such event.

12.3 Liquidation. Upon the occurrence of any event specified in Section 12.2,
save where the Partnership is continued as provided for therein, the Partnership
shall immediately commence to wind up its affairs. A reasonable period of time
shall be allowed for the orderly winding-up of the Partnership’s affairs,
discharge of its liabilities, and distribution or liquidation of the remaining
assets so as to enable the Partnership to minimize the normal losses attendant
to the liquidation process. The Partnership’s property and assets or the
proceeds from the liquidation thereof shall be distributed (a) in accordance
with the ELP Law and (b) following satisfaction (whether by payment or the
making of reasonable provision for payment) of the Partnership’s liabilities, in
accordance with Section 5.1. Upon such final accounting, the General Partner
shall file a notice of dissolution in accordance with the ELP Law and the
Partnership will then dissolve.

12.4 No Further Claim. Without limitation of the provisions of Sections 12.1 and
12.2, upon winding-up, each Limited Partner shall look solely to the assets of
the Partnership for the return of its capital, and if the Partnership’s property
remaining after payment or discharge of the debts and liabilities of the
Partnership, including debts and liabilities owed to one or more of the Limited
Partners, is insufficient to return the aggregate Capital Contributions of each
Limited Partner, such Limited Partners shall have no recourse against the
Partnership, any Limited Partner or the General Partner.

 

13. INDEMNIFICATION.

13.1 Indemnification Rights.

(a) General. To the fullest extent permitted by law, the Partnership shall
indemnify, defend and hold harmless the General Partner, each officer of the
Partnership, TPG Cayman, Oaktree Cayman and each of their respective Affiliates
in their respective capacities as General Partner or Limited Partner (or a
direct or indirect equity owner of the General Partner or such Limited Partner),
officer of the Partnership or Tax Matters Partner (all indemnified persons being
referred to as “Indemnified Persons” for purposes of this Article 13), from any
liability, loss or damage incurred by the Indemnified Person by reason of any
act performed or omitted to be performed by the Indemnified Person in connection
with the activities of the Partnership and from liabilities or obligations of
the Partnership imposed on such Person by virtue of such Person’s position with
the Partnership, including reasonable attorneys’ fees and costs and any amounts
expended in the settlement of any such claims of liability, loss or damage;
provided, however, that if the liability, loss, damage or claim arises out of
any action or inaction of an Indemnified Person, indemnification under this
Section 13.1 shall be available only if such action or inaction was not
expressly prohibited by this Agreement and (i) either (A) the Indemnified
Person, at the time of such action or

 

- 30 -



--------------------------------------------------------------------------------

inaction, determined in good faith that its, his or her course of conduct was
in, or not opposed to, the best interests of the Partnership and/or its
Subsidiaries or (B) in the case of inaction by the Indemnified Person, the
Indemnified Person did not intend its, his or her inaction to be harmful or
opposed to the best interests of the Partnership and/or its Subsidiaries and
(ii) the action or inaction did not constitute fraud or willful misconduct by
the Indemnified Person; provided, further, however, that indemnification under
this Section 13.1 shall be recoverable only from the assets of the Partnership
and not from any assets of the Limited Partners. The Partnership shall advance
reasonable attorneys’ fees of an Indemnified Person as incurred, provided that
such Indemnified Person executes an undertaking, to repay the amount so paid or
reimbursed in the event that a final non-appealable determination by a court of
competent jurisdiction finds that such Indemnified Person is not entitled to
indemnification under this Article 13. The Partnership may pay for insurance
covering liability of the Indemnified Persons for negligence in the operation of
the Partnership’s affairs. Notwithstanding anything to the contrary herein,
nothing in this Section 13.1 shall require the Partnership to indemnify any
Person in connection with any action, suit, proceeding, claim or counterclaim
initiated by or on behalf of such Person, other than an action approved by the
General Partner.

(b) Indemnification Priority. The Partnership hereby acknowledges that the
rights to indemnification, advancement of expenses and/or insurance provided
pursuant to this Section 13.1 may also be provided to certain Indemnified
Persons by one or more of their respective Affiliates (other than TMHC, the
General Partner or any direct or indirect Subsidiaries of the Partnership) or
their insurers (collectively, the “Affiliate Indemnitors”). The Partnership and
TMHC hereby agree that, as between the Partnership and TMHC on the one hand, and
the Affiliate Indemnitors on the other (i) the Partnership and TMHC are jointly
and severally the full indemnitors of first resort and the Affiliate Indemnitors
are the full indemnitors of second resort with respect to all such indemnifiable
claims against such Indemnified Persons, whether arising under this Agreement or
otherwise (i.e., the obligations of the Partnership and TMHC to such Indemnified
Persons are primary and any obligation of the Affiliate Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by such Indemnified Persons are secondary), (ii) the Partnership and
TMHC shall be jointly and severally required to advance the full amount of
expenses incurred by such Indemnified Persons and shall be jointly and severally
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Agreement (or any other agreement between the Partnership or
TMHC and such Indemnified Persons), without regard to any rights such
Indemnified Persons may have against the Affiliate Indemnitors, and (iii) the
Partnership and TMHC irrevocably waive, relinquish and release the Affiliate
Indemnitors from any and all claims against the Affiliate Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Partnership and TMHC agree to indemnify the Affiliate Indemnitors directly
for any amounts that the Affiliate Indemnitors pay as indemnification or
advancement on behalf of any such Indemnified Person and for which such
Indemnified Person may be entitled to indemnification from the Partnership or
TMHC in connection

 

- 31 -



--------------------------------------------------------------------------------

with serving as a director or officer (or equivalent titles) of TMHC, the
Partnership or their respective Subsidiaries. The Partnership and TMHC further
agree that no advancement or payment by the Affiliate Indemnitors on behalf of
any such Indemnified Person with respect to any claim for which such Indemnified
Person has sought indemnification from the Partnership or TMHC shall affect the
foregoing and the Affiliate Indemnitors shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery of such Indemnified
Person against the Partnership and TMHC, and the Partnership and TMHC shall
cooperate with the Affiliate Indemnitors in pursuing such rights.

(c) Third Party Indemnification. The General Partner may make, execute, record
and file on its own behalf and on behalf of each Limited Partner all instruments
and other documents (including one or more deeds poll in favour of the persons
to whom the benefit of the exculpation and indemnification provisions of this
Agreement are intended (the “Covered Persons”) and/or one or more separate
indemnification agreements between the General Partner, the Partnership, each
Limited Partner (as applicable) and individual Covered Persons) that the General
Partner deems necessary or appropriate in order to extend the benefit of the
exculpation and indemnification provisions of this Agreement to the Covered
Persons; provided, that, such other instruments and documents authorized
hereunder shall be on the same terms as provided for in this Agreement except as
otherwise may be required by applicable law

13.2 Exculpation. To the fullest extent permitted by law, no Indemnified Person
shall be liable, in damages or otherwise, to TMHC, the Partnership or to any
Limited Partner for any loss that arises out of any act performed or omitted to
be performed by it, him or her pursuant to the authority granted by this
Agreement if (a) either (i) the Indemnified Person, at the time of such action
or inaction, determined in good faith that such Indemnified Person’s course of
conduct was in, or not opposed to, the best interests of the Partnership, or
(ii) in the case of inaction by the Indemnified Person, the Indemnified Person
did not intend such Indemnified Person’s inaction to be harmful or opposed to
the best interests of the Partnership and (b) the conduct of the Indemnified
Person did not constitute fraud or willful misconduct by such Indemnified
Person.

13.3 Persons Entitled to Indemnity. Any Person who is within the definition of
“Indemnified Person” at the time of any action or inaction in connection with
the activities of the Partnership shall be entitled to the benefits of this
Article 13 as an “Indemnified Person” with respect thereto, regardless of
whether such Person continues to be within the definition of “Indemnified
Person” at the time of such Indemnified Person’s claim for indemnification or
exculpation hereunder. The right to indemnification and the advancement of
expenses conferred in this Article 13 shall not be exclusive of any other right
which any Person may have or hereafter acquire under any statute, agreement, by
law, vote of the General Partner or otherwise. If this Article 13 or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Partnership shall nevertheless indemnify and hold
harmless each Indemnified Person pursuant to this Article 13 to the fullest
extent permitted by any applicable portion of this Article 13 that shall not
have been invalidated and to the fullest extent permitted by applicable law.

 

- 32 -



--------------------------------------------------------------------------------

13.4 Procedure Agreements. The Partnership may enter into an agreement with any
Indemnified Person setting forth procedures consistent with applicable law for
implementing the indemnities provided in this Article 13.

13.5 Business and Investment Opportunities. Each employee, consultant and
service provider of the Partnership or any of its Subsidiaries that is party to
this Agreement shall, and shall cause each of his, her or its Affiliates to,
bring all investment or business opportunities to the Partnership of which any
of the foregoing become aware and which are related to, complimentary with or
competitive with the activities then conducted or proposed to be conducted by
the Partnership or any of its Subsidiaries. Notwithstanding the foregoing or
anything at law or in equity to the contrary, to the fullest extent permitted by
law, neither the foregoing sentence nor the doctrine of corporate opportunity,
or any analogous doctrine, shall apply to (a) TPG Cayman, Oaktree Cayman,
Builders Holdings International, L.P., Toeis, L.P., Oaktree TM Holdings TP, SRL,
JHI Holding Limited Partnership, JHI Management Limited Partnership or their
respective Affiliates, (b) any employees or partners of TPG Global, LLC or
Oaktree Capital Management, L.P. or (c) any directors or officers (or their
respective equivalents) of the General Partner, the Partnership or any
Subsidiary of the Partnership that are Affiliates of TPG Global, LLC, Oaktree
Capital Management, L.P., JHI Holding Limited Partnership or JHI Management
Limited Partnership (any such Person referred to in the foregoing clauses (a),
(b) and (c), an “Exempted Person”). The Partnership renounces any interest or
expectancy of the Partnership in, or in being offered an opportunity to
participate in, business or investment opportunities that are from time to time
presented to any Exempted Person, including any transactions with TPG Cayman,
Oaktree Cayman or any of their respective Affiliates. No Exempted Person who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for the Partnership, including any transaction
with the TPG Cayman, Oaktree Cayman or any of their respective Affiliates, shall
have any duty to communicate or offer such opportunity to the Partnership, and
such Exempted Person shall not be liable to the Partnership or to the Limited
Partners for breach of any fiduciary or other duty by reason of the fact that
such Exempted Person pursues or acquires such opportunity, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Partnership. No amendment or repeal of this Section 13.5
shall apply to or have any effect on the liability or alleged liability of any
Exempted Person for or with respect to any opportunities of which any such
Exempted Person becomes aware prior to such amendment or repeal. For the
avoidance of doubt, the provisions of this Section 13.5 shall have independent
effect with respect to, and shall not be construed as being in lieu of or
otherwise limiting, any separate obligations of any Person under any agreement
between such Person and the Partnership and/or its Subsidiaries, including any
agreement related to any noncompetition, nonsolicitation, confidentiality or
other restrictions on the activities or operations of such Person.

13.6 Reliance, etc.

(a) Notwithstanding any other provision of this Agreement, an Indemnified Person
acting under this Agreement shall not be liable to the Partnership or to any
other Indemnified Person for its, his or her good faith reliance on the
provisions of this Agreement. To the fullest extent provided by law, the
provisions of this Agreement, to the extent that they restrict the duties
(including fiduciary duties) and liabilities of an Indemnified Person otherwise
existing at law or in equity, are agreed by the Partnership, each Partner and
each Limited Partner to replace such other duties and liabilities of such
Indemnified Person.

 

- 33 -



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of this Agreement but subject to
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (i) in its, his or her discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including its,
his or her own and its, his or her Affiliates’ interests, and shall, to the
fullest extent permitted by applicable law, have no duty or obligation to give
any consideration to any interest of or factors affecting the Partnership, any
Partner, any Limited Partner or any other Person, or (ii) in its, his or her
good faith or under another express standard, the Indemnified Person shall act
under such express standard and shall not be subject to any other or different
standards.

 

14. REPRESENTATIONS AND COVENANTS BY THE PARTNERS

Each Limited Partner hereby represents and warrants to, and agrees with, the
General Partner, severally and not jointly and solely on its own behalf, as
follows:

14.1 Investment Intent. Such Partner is acquiring such Partner’s Interest as
principal for its own account and not with a view to, or for resale in
connection with, the distribution thereof in violation of the Securities Act or
applicable Canadian securities legislation.

14.2 Securities Regulation. Such Partner has been advised that its Interest has
not been registered under the Securities Act or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Such Partner is aware that the
Partnership is under no obligation to effect any such registration with respect
to Interest or to file for or comply with any exemption from registration except
as expressly agreed by the Partnership.

14.3 Knowledge and Experience and Economic Risk. Such Partner is an accredited
investor as that term is defined in Regulation D under the Securities Act and/or
such Partner has such knowledge and experience in financial and business matters
that such Partner is capable of evaluating the merits and risks of such
Partner’s investment in the Partnership, is able to incur a complete loss of
such investment and is able to bear the economic risk of such investment for an
indefinite period of time.

14.4 Binding Agreement. Such Partner has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by such Partner
and is the legal, valid and binding obligation of such Partner enforceable
against it in accordance with the terms hereof, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, arrangement, fraudulent
transfer or other similar law affecting creditors’ rights generally.

14.5 Tax Position. Such Partner will not, without the consent of the General
Partner, take a position on such Partner’s U.S. federal income tax return, in
any claim for refund or in any

 

- 34 -



--------------------------------------------------------------------------------

administrative or legal proceedings that is inconsistent with this Agreement or
with any information return filed by the Partnership. Notwithstanding the
foregoing, a Partner may take any such position to the extent (A) it is advised
by its tax counsel or tax accountant that such action is reasonably necessary to
comply with applicable law and (B) it promptly notifies the General Partner of
such action.

14.6 Information. Such Partner has had an opportunity (a) to question, and to
receive information from, the Partnership concerning the Partnership, the Units
and such Partner’s investment in the Partnership and (b) to obtain any and all
additional information necessary to verify the accuracy of any information that
such Partner has deemed relevant to make an informed investment decision as to
such Partner’s investment in the Partnership.

14.7 Tax and Other Advice. Such Partner has had the opportunity to consult with
such Partner’s own tax and other advisors with respect to the consequences to
such Partner of the purchase, receipt or ownership of the Units, including the
tax consequences under federal, state, local, and other income tax laws of the
United States or any other country and the possible effects of changes in such
tax laws. Such Partner acknowledges that none of the Partnership, its
Subsidiaries, Affiliates, successors, beneficiaries, heirs and assigns and its
and their past and present directors, officers, employees, and agents (including
their attorneys) makes or has made any representations or warranties to such
Partner regarding the consequences to such Partner of the purchase, receipt or
ownership of the Units, including the tax consequences under federal, state,
local and other tax laws of the United States or any other country and the
possible effects of changes in such tax laws.

14.8 Publicly Traded Partnership Matters. Such Partner is acquiring its Interest
for its own account and is the sole beneficial owner thereof for U.S. federal
income tax purposes. If such Partner is a disregarded entity for U.S. federal
income tax purposes, (A) such Partner makes the representations, warranties and
covenants in this Section 14.8 on behalf of its owner for U.S. federal income
tax purposes and (B) the equity interests in such Partner will not be
transferred directly or indirectly in a transaction that is treated for U.S.
federal income tax purposes in whole or in part as a transfer of Interests if
such transaction causes the Partnership to be unable to rely on the safe harbor
described in Treasury Regulations Section 1.7704-1(h), (iii) either (1) such
Partner is not, for U.S. federal income tax purposes, a partnership, trust,
estate or “S Corporation” as defined in the Code (in each case a “Pass-Through
Entity”) or (2) such Partner is, for U.S. federal income tax purposes, a
Pass-Through Entity, and within the meaning of Treasury Regulations
Section 1.7704-1 (A) it is not a principal purpose of the use of the tiered
arrangement involving such Partner to permit the Partnership to satisfy the
100-partner limitation described in Treasury Regulations
Section 1.7704-1(h)(1)(ii) or (B) at no time during the term of the Partnership
will substantially all of the value of a beneficial owner’s interest in such
Partner (directly or indirectly) be attributable to such Partner’s ownership of
its Interest and (iv) such Partner has not transferred and will not transfer its
Interest on or through (x) an established securities market or (y) a secondary
market or the substantial equivalent thereof, all within the meaning of Code
Section 7704(b).

14.9 Tax Information. Such Partner’s taxable year-end for U.S. federal income
tax purposes is December 31 or such other date identified by such Partner to the
Partnership. Such Partner has provided the Partnership with the applicable IRS
Form W-8 or W-9 and will provide

 

- 35 -



--------------------------------------------------------------------------------

the Partnership with such additional information, documentation and
representation (including any applicable tax-related forms) as it may reasonably
request from time to time including, without limitation, with respect to its
citizenship, residency, ownership or control so as to permit the Partnership to
evaluate and comply with any tax requirements applicable to the Partnership or
its investments. In the event any information, documentation or representations
provided by such Partner become incorrect or obsolete, such Partner will
promptly inform the General Partner and provided updated information,
documentation and representations, as applicable.

14.10 Licenses and Permits. Such Partner will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Partnership in connection with obtaining any
non-U.S., federal, state or local license or permit needed to conduct its
activities or the activities of any entity in which the Partnership invests.

14.11 Canadian Securities Laws.

(a) Such Partner is aware that (i) its Interest is subject to hold periods and
other restrictions on resale pursuant to the provisions of applicable Canadian
securities legislation (the “Legislation”), (ii) the Partnership has made no
representations with respect to such hold periods or resale restrictions, and
(iii) such Partner has been advised to seek independent legal advice with
respect to any such hold periods or resale restrictions.

(b) Such Partner is aware that the Partnership is not a public company or a
“reporting issuer” as defined in the Securities Act (British Columbia) and its
Interest has been issued as an exempt distribution, and no filings, clearances
or reviews under the Legislation have been or will be made in connection with
the distribution.

(c) Such Partner acknowledges that the offer, sale and issuance of its Interest
by the Partnership to such Partner is exempt from the prospectus requirements
under the Legislation and, as a result: (i) such Partner may not have received
information that would otherwise be required under the Legislation or be
contained in a prospectus prepared in accordance with the Legislation, (ii) such
Partner is restricted from using most of the protections, rights and remedies
available under the Legislation, including statutory rights of rescission or
damages, and (iii) the Partnership is relieved from certain obligations that
would otherwise apply under the Legislation.

 

15. PARTNERSHIP REPRESENTATIONS

In order to induce the Partners to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Partnership hereby represents and
warrants to each Partner as follows:

15.1 Duly Formed. The Partnership is a duly formed and validly existing limited
partnership under the ELP Law, with all necessary power and authority under the
ELP Law to issue the Interests to be issued to the Partners hereunder.

 

- 36 -



--------------------------------------------------------------------------------

15.2 Valid Issue. When Limited Partners make a Capital Contribution in return
for Interests as contemplated by this Agreement, they will hold such Interests,
which will represent valid obligations of the Partnership and in respect of
which they will not be liable to make any additional capital contributions
(except as they otherwise agree) and no obligations of the Partnership will
attach thereto.

 

16. AMENDMENTS TO AGREEMENT.

16.1 Amendments. This Agreement may be modified, amended or supplemented by
written action of the General Partner; provided, that this Agreement may not be
modified, amended or supplemented (i) without the prior written consent of TPG
Cayman and Oaktree Cayman to the extent such Person, directly or indirectly
(through a direct or indirect ownership interest in any Limited Partner other
than through ownership of TMHC Common Stock), has an ownership interest in Units
or Interests in the Partnership and (ii) in any way that would affect any Class
of Units in a manner materially and disproportionately adverse to any other
Class of Units in existence immediately prior to such amendment without the
prior written consent of the Limited Partners, not to be unreasonably withheld
or delayed, that hold at least a majority of such Class of Units so materially
adversely and disproportionately affected (it being understood and agreed that
for purposes of this Section 16.1(ii), the Vested Common Units and Unvested
Common Units shall be treated as one Class of Units).

16.2 Binding Effect. Any modification or amendment to this Agreement pursuant to
this Article 16 shall be binding on all Limited Partners.

 

17. GENERAL.

17.1 Successors; Governing Law. This Agreement shall be binding upon the
executors, administrators, estates, heirs and legal successors of the Limited
Partners. This Agreement and the rights of the parties hereunder arising out of
or related to this Agreement or the transactions contemplated hereunder shall be
governed by, and interpreted in accordance with, the laws of the Cayman Islands,
and all rights and remedies shall be governed by such laws without regard to
principles of conflicts of laws. Notwithstanding the foregoing, the terms “gross
negligence,” “negligence” and “willful misconduct” as used in this Agreement
shall be interpreted in accordance with the laws of the State of Delaware.

17.2 Notices, Etc. All notices, demands and communications required or permitted
hereunder shall be in writing and shall be deemed effectively given to a party
to this Agreement if (i) delivered personally, (ii) sent and received by
facsimile, (iii) sent by electronic mail or (iv) sent by certified or registered
mail or by Federal Express, UPS or any other comparably reputable overnight
courier service, postage prepaid, to the appropriate address as follows: (a) if
to any Limited Partner, at the address of such Limited Partner on file with the
Partnership; and (b) if to the General Partner or the Partnership, to

 

c/o Taylor Morrison Home Corporation 4900 North Scottsdale Road, Suite 2000
Scottsdale, AZ 85251 Attention:    Darrell Sherman,    Vice President and
General Counsel Facsimile:    (866) 390-2612 E-mail:   
dsherman@taylormorrison.com

 

- 37 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Paul, Weiss, Rifkind,
Wharton & Garrison LLP 1285 Avenue of the Americas New York, NY 10019-6064
Attention:    John C. Kennedy    Lawrence G. Wee Facsimile:    (212) 757-3990
E-mail:    jkennedy@paulweiss.com    lwee@paulweiss.com with a copy (which shall
not constitute notice) to: Ropes & Gray LLP The Prudential Tower 800 Boylston
Street Boston, Massachusetts USA 02199 Attention:    Julie H. Jones    Alfred O.
Rose Facsimile:    (617) 951-7050 E-mail:    julie.jones@ropesgray.com   
alfred.rose@ropesgray.com with a copy (which shall not constitute notice) to:
Debevoise & Plimpton LLP 919 Third Avenue New York, New York USA 10022
Attention:    George E.B. Maguire    Jasmine Ball Facsimile No.:    (212)
909-6836 E-mail:    gebmaguire@debevoise.com    jball@debevoise.com if to TMHC
or any Management Limited Partners: Taylor Morrison Home Corporation 4900 North
Scottsdale Road, Suite 2000 Scottsdale, AZ 85251 Attention:    Darrell Sherman,
   Vice President and General Counsel Facsimile:    (866) 390-2612 E-mail:   
dsherman@taylormorrison.com

 

- 38 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Paul, Weiss, Rifkind,
Wharton & Garrison LLP 1285 Avenue of the Americas New York, NY 10019-6064
Attention:    John C. Kennedy    Lawrence G. Wee Facsimile:    (212) 757-3990
E-mail:    jkennedy@paulweiss.com    lwee@paulweiss.com if to TPG Cayman: TPG
Global, LLC 301 Commerce Street, Suite 3300 Fort Worth, TX 76102 USA 94104
Attention:    Ronald Cami Facsimile No.:    (415) 743-1501 E-mail:   
rcami@tpg.com with a copy (which shall not constitute notice) to: Ropes & Gray
LLP The Prudential Tower 800 Boylston Street Boston, Massachusetts USA 02199
Attention:    Julie H. Jones    Alfred O. Rose Facsimile:    (617) 951-7050
E-mail:    julie.jones@ropesgray.com    alfred.rose@ropesgray.com if to Oaktree
Cayman: Oaktree Capital Management, L.P. 333 South Grand Ave., 28th Floor Los
Angeles, California USA 90071 Attention:    Kenneth Liang Facsimile No.:   
(213) 830-6293 E-mail:    kliang@oaktreecapital.com

 

- 39 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Debevoise & Plimpton LLP 919
Third Avenue New York, New York USA 10022 Attention:    George E.B. Maguire   
Jasmine Ball Facsimile No.:    (212) 909-6836 Email:    gebmaguire@debevoise.com
   jball@debevoise.com

Unless otherwise specified herein, such notices or other communications shall be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than
during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail. Each of the
Limited Partner shall be entitled to specify a different address by giving
notice as aforesaid to the General Partner and the Partnership. The General
Partner and the Partnership shall be entitled to specify a different address by
giving notice as aforesaid to each of the other parties hereto. Sections 8 and
19(3) of the Electronic Transactions Law (2003 Revision) of the Cayman Islands
shall not apply.

17.3 Severability. If any provision of this Agreement is determined by a court
to be invalid or unenforceable, that determination shall not affect the other
provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.

17.4 Construction. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, the principle of contra proferentum shall not apply to
this Agreement and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any of the
provisions of this Agreement.

17.5 Table of Contents, Headings. The table of contents and headings used in
this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.

17.6 Rights Limited. Nothing in this Agreement will be construed as (a) giving
any Person the right to continued employment with or the right to continue in
any other service relationship with the Partnership or any of its Affiliates, or
(b) limiting in any respect the ability of the Partnership or any of its
Affiliates to terminate any Person’s employment for any reason, even if the
termination is in violation of an obligation of the Partnership or its
Affiliates to such Person.

 

- 40 -



--------------------------------------------------------------------------------

17.7 Entire Agreement. This Agreement, each Limited Partner’s respective
purchase agreement, subscription agreement, Management Rollover Agreement or
unit certificate and the other agreements contemplated hereby and thereby
constitute the entire agreement of the Limited Partners and their Affiliates
relating to the Partnership and supersede all prior meetings, communications,
representations, negotiations, contracts or agreements (including any prior
drafts thereof) with respect to the Partnership, whether oral or written, none
of which shall be used as evidence of the parties’ intent. In addition, each
party hereto acknowledges and agrees that all prior drafts of this Agreement
contain attorney work product and shall in all respects be subject to the
foregoing sentence.

17.8 No Third Party Rights. Except as expressly provided herein, the provisions
of this Agreement are solely for the benefit of the Partnership, the General
Partner and the Limited Partners, and no other Person, including creditors of
the Partnership, shall have any right or claim against the Partnership, the
General Partner or any Limited Partner by reason of this Agreement or any
provision hereof or be entitled to enforce any provision of this Agreement.
Notwithstanding the foregoing, each Indemnified Person and Exempted Person shall
be an express third party beneficiary of this Agreement.

17.9 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations with respect to the Partnership is not a consent or waiver to or of
any other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to the Partnership. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default with respect to the Partnership, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

17.10 Counterparts and Facsimile. This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. This Agreement, each Limited Partner’s respective purchase
agreement, subscription agreement or unit certificate and the other agreements
contemplated hereby and thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or electronic
delivery (i.e., by email of a PDF signature page) shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
or electronic delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or by electronic delivery as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

- 41 -



--------------------------------------------------------------------------------

17.11 Jurisdiction and Venue; Waiver of Jury Trial.

(a) Subject to the last sentence of this Section 17.11(a), the parties
irrevocably consent to the exclusive jurisdiction and venue of the state and
federal courts located in Delaware in connection with any action relating to
this Agreement and agree that service of summons, complaint or other process in
connection with any such action may be made as set forth in Section 17.2 and
that service so made shall be as effective as if personally made in the State of
Delaware. To the extent not prohibited by applicable Law, each Partner waives
and agrees not to assert, by way of motion, as a defense or otherwise, in any
such proceeding brought in the above-named courts, any claim that such Partner
is not subject personally to the jurisdiction of such courts, that such
Partner’s property is exempt or immune from attachment or execution, that such
proceeding is brought in an inconvenient forum, that the venue of such
proceeding is improper, or that this Agreement or the subject matter thereof,
may not be enforced in or by such courts. Notwithstanding the foregoing, nothing
in this Section 17.11 excludes the jurisdiction of the Cayman Islands courts
with respect to any matter reserved to it pursuant to the ELP Law or Cayman
Islands law.

(b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 17.11
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 17.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

17.12 Offset. Whenever hereunder the Partnership is to pay any sum to any
Limited Partner, any amounts that such Limited Partner owes to the Partnership
or any of its Subsidiaries may be deducted from that sum before payment and the
amount of such sum deducted shall nonetheless be treated as paid to such Limited
Partner.

17.13 Adjustment of Numbers. Subject to Section 16.1, all numbers set forth
herein that refer to Unit prices or amounts and all references to numbers of
Units shall be appropriately adjusted by the General Partner in good faith to
reflect Unit splits, Unit dividends, combinations of Units and other
recapitalizations affecting the subject class of equity.

17.14 Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday, or legal holiday in the
State of New York, the

 

- 42 -



--------------------------------------------------------------------------------

Cayman Islands, or the jurisdiction in which the Partnership’s principal office
is located, the time period shall automatically be extended to the business day
immediately following such Saturday, Sunday, or legal holiday.

17.15 Survival. Section 2.5, Section 5.3 and Article 13 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of this Agreement or the dissolution of the Partnership.

17.16 Wills. Each Limited Partner who is a natural person agrees to execute a
will which shall contain a direction and authorization to his or her personal
representative, executor or administrator to comply with the provisions of this
Agreement and to sell his or her Units, as the case may be, in accordance with
this Agreement; provided, however, that the failure of any such Limited Partner
to do so shall not affect the validity or enforceability of this Agreement.

17.17 Spousal Consent. If requested by the General Partner, each married
Partner, and each such Partner who, subsequent to the date hereof, marries or
remarries, shall concurrently with his or her execution hereof deliver to the
General Partner the written consent of his or her spouse; provided, however,
that the failure of any such Partner to do so shall not affect the validity or
enforceability of this Agreement.

17.18 Designees. Each of the rights granted to a Limited Partner may, upon the
request of such Limited Partner, be exercised in whole or in part from time to
time by its Affiliates and other designees.

17.19 Gender. Any reference to the masculine gender shall be deemed to include
the feminine and neuter genders unless the context otherwise requires.

*    *    *    *    *

 

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement of Exempted Limited Partnership as a deed on the
date and year first written above.

 

GENERAL PARTNER:     TMM Holdings II GP, ULC       By:  

/s/ Darrell Sherman

      Name:   Darrell Sherman       Title:   Vice President, General Counsel and
Secretary

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

INITIAL LIMITED PARTNER:     Executed and delivered as a deed by:       TPG TMM
Holdings II LP, Inc.       By:  

/s/ Ronald Cami

        Name:   Ronald Cami         Title:   Vice President and Secretary

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

LIMITED PARTNER:     Executed and delivered as a deed by:       TPG TMM Holdings
II, L.P.       By:   TPG TMM Holdings II GP, ULC,         its general partner  
    By:  

/s/ Ronald Cami

        Name:   Ronald Cami         Title:   Vice President and Secretary

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

LIMITED PARTNER:     Executed and delivered as a deed by:       OCM TMM Holdings
II, L.P.       By:   OCM TMM Holdings II, GP, ULC,         its general partner  
    By:  

/s/ Derek Smith

        Name:   Derek Smith         Title:   Authorized Signatory       By:  

/s/ Kenneth Liang

        Name:   Kenneth Liang         Title:   Authorized Signatory

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

LIMITED PARTNER:     Executed and delivered as a deed by:       Taylor Morrison
Home Corporation       By:  

/s/ Darrell Sherman

      Name:   Darrell Sherman       Title:   Vice President, General Counsel and
Secretary

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

LIMITED PARTNER:     Executed and delivered as a deed by:       JHI Holding
Limited Partnership, by its General Partner, JHI Advisory Ltd.       By:  

/s/ Joe S. Houssian

        Name:   Joe S. Houssian         Title:   Director

 

[Signature Page to Exempted Limited Partnership Agreement for TMM Holdings II
Limited Partnership]



--------------------------------------------------------------------------------

/s/ Kenneth Dar Ahrens

Kenneth Dar Ahrens

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Sally Michelle Bassett

Sally Michelle Bassett

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Philip S. Bodem

Philip S. Bodem

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Calvin R. Boyd

Calvin R. Boyd

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Michelle M Campbell

Michelle M Campbell

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Carl David Cone

Carl David Cone

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Mark A. Delillo

Mark A. Delillo

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Timothy Eller

Timothy Eller

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Charles Enochs

Charles Enochs

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Caroline G. Estrada

Caroline G. Estrada

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Kip Williams Gilleland

Kip Williams Gilleland

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Amy L. Haywood-Rino

Amy L. Haywood-Rino

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ George T. Hennessy

George T. Hennessy

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Erik M. Heuser

Erik M. Heuser

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Douglas P. Holloway

Douglas P. Holloway

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ David Hreha

David Hreha

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Graham Hughes

Graham Hughes

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ James E. Jimison

James E. Jimison

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Maurice B. Johnson

Maurice B. Johnson

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Tawn Kelley

Tawn Kelley

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ John Kempton

John Kempton

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Peter Lane

Peter Lane

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ John H. Lucas

John H. Lucas

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Tommi Lynn Manning

Tommi Lynn Manning

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Todd Merrill

Todd Merrill

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Douglas Miller

Douglas Miller

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Kathleen R. Owen

Kathleen R. Owen

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Sheryl D. Palmer

Sheryl D. Palmer

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Joseph B. Poletti

Joseph B. Poletti

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Darrell Sherman

Darrell Sherman

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Louis Steffens

Louis Steffens

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Timothy J. Towell

Timothy J. Towell

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Stephen J. Wethor

Stephen J. Wethor

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Jonathan C. White

Jonathan C. White

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Erin A. Willis

Erin A. Willis

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

/s/ Robert W. Witte

Robert W. Witte

 

[Signature Page to LPA of TMM Holdings II Limited Partnership]



--------------------------------------------------------------------------------

Exhibit 3.1

LIMITED PARTNERS OF THE PARTNERSHIP

 

Limited Partner

  

Common Units

TPG TMM Holdings II, L.P.    54,881,984 Common Units OCM TMM Holdings II, L.P.
   54,881,984 Common Units Taylor Morrison Home Corporation    [—] Common Units
JHI Holding Limited Partnership    1,208,897 Common Units Sheryl Palmer   
509,677 Common Units Steve Wethor    198,912 Common Units Lou Steffens   
193,972 Common Units Darrell Sherman    138,046 Common Units David Cone   
96,205 Common Units Tawn Kelley    93,703 Common Units Timothy Eller    63,695
Common Units Bob Witte    44,576 Common Units Erik Heuser    57,478 Common Units
Katy Owen    45,430 Common Units Graham Hughes    44,576 Common Units Charlie
Enochs    31,415 Common Units Dar Ahrens    29,993 Common Units Steve Kempton   
29,993 Common Units Jonathan White    29,141 Common Units Phil Bodem    28,002
Common Units Maurice Johnson    28,002 Common Units Tim Towell    28,002 Common
Units Peter Lane    31,848 Common Units Kip Gilleland    27,434 Common Units
Calvin Boyd    7,963 Common Units David Hreha    7,963 Common Units Tom Hennessy
   5,119 Common Units Lynn Manning    5,119 Common Units Todd Merrill    4,551
Common Units Erin Willis    4,551 Common Units Michelle Bassett    3,412 Common
Units Jim Jimison    3,413 Common Units Michelle Campbell    2,844 Common Units
Mark Delillo    2,844 Common Units Amy Haywood    2,844 Common Units Doug
Holloway    2,844 Common Units John Lucas    2,844 Common Units Doug Miller   
2,276 Common Units Joe Poletti    2,276 Common Units Carlie Estrada    1,138
Common Units



--------------------------------------------------------------------------------

Exhibit 8.1

OFFICERS

1. Election. The officers may be elected by the General Partner at any time. At
any time or from time to time the General Partner may delegate to any officer
their power to elect or appoint any other officer or any agents.

2. Tenure. Each officer shall hold office until his or her respective successor
is chosen and qualified unless a shorter period shall have been specified by the
terms of his or her election or appointment, or in each case until he or she
sooner dies, resigns, is removed or becomes disqualified. Each agent shall
retain his or her authority at the pleasure of the General Partner, or the
officer by whom he or she was appointed or by the officer who then holds agent
appointive power.

3. President and Vice President. Unless the General Partner otherwise specifies,
the President shall be the chief executive officer and shall have direct charge
of all activities of the Partnership and, subject to the control of the General
Partner, shall have general charge and supervision of the activities of the
Partnership. Any Vice Presidents shall have duties as shall be designated from
time to time by the General Partner or the President.

4. Treasurer and Assistant Treasurers. Unless the General Partner otherwise
specifies, the Treasurer (or if no Treasurer is elected, the President) shall be
the chief financial officer of the Partnership and shall be in charge of its
funds and valuable papers, and shall have such other duties and powers as may be
designated from time to time by the General Partner or the President. If no
Controller is elected, the Treasurer (or if no Treasurer is elected, the
President) shall, unless the General Partner otherwise specifies, also have the
duties and powers of the Controller. Any Assistant Treasurers shall have such
duties and powers as shall be designated from time to time by the General
Partner, the President or the Treasurer.

5. Controller and Assistant Controllers. If a Controller is elected, the
Controller shall, unless the General Partner otherwise specifies, be the chief
accounting officer of the Partnership and be in charge of its books of account
and accounting records, and of its accounting procedures. The Controller shall
have such other duties and powers as may be designated from time to time by the
General Partner, the President or the Treasurer. Any Assistant Controller shall
have such duties and powers as shall be designated from time to time by the
General Partner, the President, the Treasurer or the Controller.

6. Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Partners and the General Partner in a book or series of books
to be kept therefor and shall file therein all actions by written consent of the
General Partner. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof. The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Limited Partners. The Secretary shall have such other duties and powers
as may from time to time be designated by the General Partner or the President.
Any Assistant Secretaries shall have such duties and powers as shall be
designated from time to time by the General Partner, the President or the
Secretary.



--------------------------------------------------------------------------------

7. Vacancies. If the office of any officer becomes vacant, any person or body
empowered to elect or appoint that officer may choose a successor. Each such
successor shall hold office for the unexpired term, and until his or her
successor is chosen and qualified or in each case until he or she sooner dies,
resigns, is removed or becomes disqualified.

8. Resignation and Removal. The General Partner may at any time remove any
officer either with or without cause. The General Partner may at any time
terminate or modify the authority of any agent. Any officer may resign at any
time by delivering his or her resignation in writing to the General Partner, the
President or the Secretary. Such resignation shall be effective upon receipt
unless specified to be effective at some other time, and without in either case
the necessity of its being accepted unless the resignation shall so state.